Exhibit 10.2
 
LEASE
 
THIS LEASE ("Lease") is entered into as of the 21st day of December 2006, by and
between JIM R. SMITH INTEREST ("Landlord") and TMIRS Enterprises, Ltd db/a
TaxMasters ("Tenant").
 
WITNESSETH:
 
ARTICLE 1
1.01. INTRODUCTORY PROVISIONS AND DEFINITIONS.
The Lease provisions set forth in this Section 1.01 in summary form are solely
to facilitate convenient reference by the parties. If there is any conflict
between this Section and any other provisions of this Lease, the latter shall
control. For purposes of this lease the following terms shall have the meanings
set forth opposite the term.
 

 
(a)
Project Name and Address:
900 Town & Country Houston, Texas 77024
         
(b)
Premises
Approximately 14,469 square feet of Rentable Area 13,126 on the fourth (obi)
floor and 1,3,43 square feet of rentable area on the third (31 floor
collectively referred to as Suite 400.
         
(c)
Primary Term:
Eighty four (84) months
         
(d)
Commencement Date:
March 1, 2007
         
(e)
Expiration Date:
February 28, 2014
         
(f)
Base Rent
See Exhibit "G" Special Provisions
         
(g)
Base Operating Expense For the Building
Base Year 2007
         
(h)
Tenant’s Initial Pro Rata Share:
28,19%
         
(i)
Security Deposit:
$17,000.00
         
(j)
Supplements:
Exhibits "A" - "G"
         
(k)
Permitted Use:
General Office Use
         
(l)
Guarantor:
TMIRS Enterprises, Ltd, d/b/a TaxMasters
         
(m)
Broker representative
Ryland Enterprise, Inc. dba Concordis Ryland as Tenant's Moody Rambin Interests
as Landlord's representative
         
(n)
Addresses for Notices:
TO: Tenant
TMIRS Enterprises, Ltd db/a TaxMasters
900 Town & Country, Suite 400
Houston, Texas 77024
             
TO: Landlord
MRJO, Inc. (Building Manager)
1455 West Loop South, Suite 700
Houston, Texas 77027






 
1

--------------------------------------------------------------------------------

 


ARTICLE 2
 
2.01.  PREMISES.
Landlord hereby does lease, let and demise unto Tenant, and Tenant hereby does
lease and rent from Landlord, upon and subject to the provisions of this Lease,
the Rentable Area of the Premises Building located in the Building located on
the tract of land ("Land') situated in Harris County, Texas and more
particularly described on EXHIBIT "A" attached hereto and incorporated herein
for all purposes (the Building, the Land, the parking areas and garages, and any
present or future associated underground or elevated pedestrian tunnels or
walkways being hereinafter collectively referred to as the "Project"), TO HAVE
AND TO HOLD said Premises for the Term, subject to the provisions of this Lease.
Such space so leased to Tenant is herein called the "Premises" and is reflected
on the floor plans ("Floor Plans") of the Building attached hereto as EXHIBIT
"B". The term "Rentable Area" shall have the meaning set forth in EXHIBIT "C"
attached hereto and incorporated herein for all purposes.
 
2.02.  IMPROVEMENTS BY LANDLORD.
Before the Commencement Date and subject to delays caused by Tenant, Landlord
shall substantially complete any leasehold improvements ("Leasehold
Improvements") to be constructed or installed by Landlord pursuant to EXHIBIT
"D" attached hereto and incorporated herein for all purposes. All installations
now or hereafter placed on the Premises in excess of Building Standard items as
determined by Landlord and as set forth in EXHIBIT "D" shall be for Tenant's
account and at Tenant's cost (and Tenant shall pay ad valorem taxes and
increased insurance thereon), which costs shall be payable by Tenant to Landlord
as additional rent hereunder promptly upon being invoiced therefore, and failure
by Tenant to pay same in full within thirty (30) days shall constitute an event
of default by Tenant hereunder giving rise to all remedies available to Landlord
under this Lease and at law for non-payment of rent.
 
ARTICLE 3
 
3.01. TERM.
Subject to the other provisions hereof, this Lease shall be and continue in
full- force and effect for a primary term commencing on the Commencement Date,
and expiring on the Expiration Date. Such term, as it may be modified, is herein
called the "Term".
 
3.02. COMMENCEMENT.
Subject to Section 3.04 hereof, if on the Commencement Date any of the work
described in EXHIBIT "D" hereto that is required to be performed by Landlord at
Landlord's expense has not been substantially completed, or if Landlord is
unable to tender possession of the Premises to Tenant on the Commencement Date
due to any other reason beyond the reasonable control of Landlord, then the
Commencement Date shall be postponed until such work is substantially completed,
the Expiration Date shall be extended so that the Term shall continue for the
full number of years set forth in Section 3.01 and Landlord shall not be liable
for any claims or damages in connection with such failure to complete
construction or tender possession.
 
3.03. LATE POSSESSION,
No delay in the completion of the Premises resulting from delay or failure on
the part of Tenant in furnishing information, work or other matters required in
EXHIBIT "ID" shall delay the Commencement Date, the Expiration Date or the
commencement of installments of Rent.
 
3.04. EARLY POSSESSION.
If prior to the Commencement Date, Tenant shall enter into possession of all or
any part of the Premises, such possession shall be subject to all of the
provisions of this Lease, and the Term of the Lease and the payment of all Rent
shall commence, with respect to all or such part of the Premises as are so
occupied by Tenant, on the date of such entry, and the total amount of all Rent
due hereunder shall not be increased accordingly, on a per diem basis, provided
that no such early entry shall be permitted without Landlord's prior written
consent or operate to change the Expiration Date provided for herein.
 
3.05. CERTIFICATE OF COMMENCEMENT DATE AND EXPIRATION DATE.
If the Commencement Date or Expiration Date is other than as set forth in
Section 3.01 hereof, then upon request by either Landlord or Tenant, both
parties shall execute and deliver a certificate setting forth the actual
Commencement Date and Expiration Date,
 
3.06. ACCEPTANCE LETTER.
Before the entry into possession of the Premises by Tenant, Tenant shall furnish
to Landlord a letter accepting the condition of the Premises or specifying any
area that is not acceptable. If Tenant enters and accepts possession, Tenant
shall be deemed to have accepted the condition of the Premises without Landlord
having any obligation to do further work.
 
ARTICLE 4
 
4.01. BASE RENT.
Tenant, in consideration for this Lease and the leasing of the Premises for the
Term, agrees to pay to Landlord without deduction or set-off as rent, the Base
Rent, in equal monthly installments for each calendar month during the Term.
Base Rent is payable in advance and without demand, on the first day of each
calendar month during the Term. If the Commencement Date is other than the first
day of a month, Tenant shall be required to pay only a pro rata portion of the
monthly installment of Base Rent for the first partial month of the Term for
which Base Rent is payable hereunder on the Commencement Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.02. PAYMENT OF RENT.
As used in this Lease, "Rent" shall mean the Base Rent, the Operating Expense
reimbursements pursuant to Section 5.01, the parking rent, and all other amounts
provided for in this Lease to be paid by Tenant, all of which shall constitute
rental in consideration for this Lease and the leasing of the Premises. The Rent
shall be paid at the times and in the amounts provided for herein in legal
tender of the United States of America to Landlord at the address specified
above or to such other person or at such other address as Landlord may from time
to time designate in writing. The Rent shall be paid without notice, demand,
abatement, deduction, or offset except as may be expressly set forth in this
Lease. Landlord shall, at its option, have the right to collect from Tenant,
five cents ($.05) for each dollar ($1.00) of each installment of Rent which is
not received within five (5) days after its due date for any reason whatsoever
(notwithstanding any notice requirement hereunder, if any) and Tenant agrees to
pay such amount immediately on demand as liquidated damages to cover the
additional costs of collecting and processing such late payments. Any payment
which is fess than the amount of Rent then due shall constitute a payment made
on account thereof, the parties hereto agreeing that the Landlord's acceptance
of that payment shall not alter or impair the Landlord's rights under this Lease
to be paid all of such amounts then due, or in other respect. Tenant
acknowledges that the late payment by Tenant to Landlord of Rent due hereunder
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and such late charges
represent a fair and reasonable estimate of the cost that Landlord will incur by
reason of the late payment by Tenant,
 
ARTICLE 5
 
5.01. OPERATING EXPENSE REIMBURSEMENT.
In the event that Operating Expenses (defined in Section 5.02 hereof) of the
Building during any calendar year of the Term shall exceed the Base Operating
Expense for the Building, Tenant shall pay to Landlord its proportionate share
of the increase in such Operating Expenses over the Base Operating Expense.
Tenant's proportionate share of such increase is agreed to be Tenant's Pro Rata
Share. On or before the Commencement Date Landlord shall provide to Tenant the
Estimated Operating Expense Increase (hereinafter defined) for the calendar year
during which the Commencement Date falls. Thereafter, from time to time,
Landlord shall provide to Tenant the Estimated Operating Expense Increase (or an
amendment thereto) for any year. In addition to the Base Rent, Tenant shall pay
in advance on the first day of each calendar month during the Term, installments
equal to 1/12th of Tenants Pro Rata Share of the Estimated Operating Expense
Increase, except that the first such monthly installment is due upon the
Commencement Date. As soon as possible after the comparison year, Landlord shall
furnish to Tenant a statement certified by Landlord of the Actual Operating
Expense Increase (hereinafter defined) for the immediately preceding calendar
year, which statement shall specify the various types of Operating Expenses and
set forth Landlord's calculations of Tenants Pro Rata Share of the Actual
Operating Expense Increase. If Tenant's Pro Rata Share of the Estimated
Operating Expense Increase paid to Landlord during the previous calendar year
exceeds Tenant's Pro Rata Share of the Actual Operating Expense Increase, then
Landlord shall, at its option, either refund the difference to Tenant at the
time Landlord furnishes the statement of the Actual Operating Expense Increase
or credit the amount overpaid by Tenant to Tenants Pro Rata Share of the
Estimated Operating Expense Increase for the next calendar year. Otherwise,
within fifteen (15) days after Landlord furnishes such statement to Tenant,
Tenant shall make a lump sum payment to Landlord equal to Tenants Pro Rata Share
of the positive difference between the Actual Operating Expense Increase and the
Estimated Operating Expense Increase theretofore paid by Tenant.
 
The "Estimated Operating Expense Increase' shall equal Landlord's estimate of
Operating Expenses for the applicable calendar year, less the Base Operating
Expense. Landlord's statement of the Estimated Operating Expense Increase shall
control for the year specified in such statement and for each succeeding year
during the Term until Landlord provides a new statement of the Estimated
Operating Expense Increase. The "Actual Operating Expense Increase" shall equal
the actual Operating Expenses for the applicable calendar year, less the Base
Operating Expense.
 
5.02. OPERATING EXPENSES.
The term "Operating Expenses" shall mean and include those amounts, expenses,
and costs of whatsoever nature that Landlord incurs because of or in connection
with the ownership, operation, management, repair, or maintenance of the Project
and Landlord's personal property used in connection therewith. Operating
Expenses shall be determined on an accrual basis in accordance with generally
accepted accounting principles consistently applied and shall include, without
limitation, the following:
 
(a)  Wages, salaries, fees, related taxes, insurance, benefits, and reimbursable
expenses of all personnel engaged in operating, repairing, and maintaining the
Project and providing traffic control about the Project; provided, however, that
if during the Term such personnel are also working on other projects being
operated by Landlord, their wages, salaries, fees and related expenses shall be
allocated by Landlord in good faith among all of such projects and only that
portion of such expenses allocable to the Project shall be included as an
"Operating Expense.'
 
(b)  Cost of all supplies and materials used in operating, repairing, and
maintaining the Project.
 
(c)  Cost of all utilities for the Project, including, without limitation,
water, electricity, gas, fuel oil, healing, lighting, air conditioning, and
ventilating.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Building during the entire calendar year.
 
ARTICLE 6
 
6.01.  USE.
Tenant and its affiliates and subsidiaries shall use and occupy the Premises
only for the purpose set forth in Article 1.01 (k), and for no other purposes.
Tenant shall not use or permit the Premises to be used for any unlawful purpose
or in any unlawful manner, and shall comply with all federal, state, and local
governmental laws, ordinances, orders, rules and regulations applicable to the
Premises, the Project, and the occupancy thereof and Tenant shall give prompt
written notice to Landlord of any notification to Tenant of any claimed
violation thereof. Tenant shall not do or permit anything to be done in or about
the Premises, nor bring or keep anything therein which will in any way increase
the existing rate of or affect any fire or other insurance upon the Project or
any of its contents, or cause cancellation of any insurance policy covering the
Project or any part thereof or any of its contents. Tenant shall not do or
permit anything to be done in or about the Premises and/or Project which will in
any way obstruct or interfere with the rights of other tenants or occupants of
the Project or injure or annoy them. Tenant shall not permit any nuisance in, on
or about the Premises. Tenant shall not commit or suffer to be committed any
waste in or upon the Premises.
 
ARTICLE 7
 
7.01.  LANDLORD'S SERVICES.
Provided Tenant is not in default hereunder, Landlord shall, at Landlord's
expense except as provided to the contrary in this Lease, furnish to Tenant the
following services:
 
(a)      Air conditioning and central heat at such temperatures and in such
amounts as are reasonably considered by Landlord to be standard for the
Building, during normal business hours for the Building as set forth in the
Rules and Regulations as hereinafter defined. Tenant shall have thermostats
within the Leased Premises.
 
(b)      Janitorial services in the Premises and public and exterior portions of
the Building for all days, except Saturdays, Sundays and holidays; provided,
however, if Tenant's floor covering or other improvements is other than Building
Standard, as hereinafter defined, Tenant shall pay the additional cleaning cost
attributable thereto as additional rent upon presentation of a statement
therefore by Landlord. Janitorial shall include cleaning of kitchen area, but
not dishes, and keeping paper towels in towel holders nightly in employee break
areas.
 
(c)      Hot and cold water at those points of supply provided for general use
of other tenants in the Building.
 
(d)      Normal and customary routine maintenance for all public, structural,
and exterior portions of the Project according to Landlord's standards.
 
(e)      Electric lighting service for all public portions of the Project
 
(f)      Automatic passenger elevator service at all times for access to and
egress from the Premises. Freight elevator service, in common with other
tenants, shall be provided during reasonable business hours as prescribed by
Landlord, exclusive of Saturdays, Sundays, and holidays.
 
(g)      All Building Standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in public areas, toilet and rest room areas and
stairwells,
 
(h)      Electrical facilities to furnish sufficient power for typewriters,
calculating machines and other machines of similar low electrical consumption
(total electrical power requirement not to exceed one watt per square foot of
Rentable Area); but not including electricity required for electronic data
processing equipment, special lighting in excess of Building Standard, and any
other item of electrical equipment, the electrical power equipment of which
(singly) is more than 0.5 kilowatts per hour at rated capacity or requires a
voltage other than 120 volts single phase; and provided that if the installation
of said electrical equipment requires additional air conditioning capacity above
that provided by the Building Standard system, then the additional air
conditioning installation and operating costs will be the obligation of Tenant.
Landlord, at its option, may cause a water meter, electric current meter or such
similar device to be installed on the Premises so as to measure the amount of
water and electric current consumed by Tenant. The cost of any such meters and
of the installation, maintenance and repair thereof shall be paid for by Tenant
and Tenant agrees to pay to Landlord, promptly upon demand by Landlord, for all
such excess water and electric expense incurred. If a separate meter is not
installed or Landlord is prevented from installing a separate meter by operation
of law or other cause beyond Landlord's control, such excess costs for such
water and electric current will be established by an estimate made by the
utility company, electrical engineer, or an independent consultant, which
estimate shall be binding on Tenant.
 
 
4

--------------------------------------------------------------------------------

 
 
7.02.  ADDITIONAL SERVICE COST.
Tenant shall pay Landlord, upon demand, such additional amounts as are necessary
to recover additional costs
 
(d)  Cost of all maintenance, security, window cleaning, elevator maintenance,
landscaping, repair, janitorial, and other similar service agreements for the
Project and the equipment and other personal property of Landlord therein and
thereon used in connection with the operation, management, repair or maintenance
of the Project.
 
(e)   Cost of all insurance relating to the Project and its occupancy or
operations, including but not limited to (i) the cost of rent loss and casualty
and liability insurance applicable to the Project or Landlord's personal
property used in connection with the operation of the Project, (ii) The cost of
business interruption insurance in such amounts as will reimburse Landlord for
all losses of earnings and other income attributable to the ownership and
operation of the Project, and (iii) the cost of insurance against such perils
and occurrences as are commonly insured against by prudent landlords.
 
(f)All taxes, assessments, and governmental charges and fees of whatsoever
nature, whether now existing or subsequently created, attributable to the
Project or its occupancy or operation, excluding only federal, state and local
income taxes or the state or local equivalent of the federal income tax by
whatever name it may be known except the current Texas Franchise Tax of
Landlord, and including all such taxes whether assessed to or paid by Landlord
or third parties, but excluding such taxes to the extent, if any, that Tenant,
any other tenant of the Project, or any other party specifically reimburses
Landlord therefore (other than through the payment of Operating Expense
reimbursements). Without limiting the generality of the foregoing, if at any
time during the term of this Lease, there shall be levied, assessed or imposed
on Landlord a capital levy or other tax directly on the rents received therefrom
and/or a franchise tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Project and/or the land and
improvements of which the Project is a part, then all such taxes, assessments,
levies or charges, or the part thereof so measured or based, shall be deemed to
be included within the term "Operating Expenses" for the purposes hereof.
 
(g)  Costs of repairs to and maintenance of the Project, excluding any such
costs as are paid by the proceeds of insurance, by Tenant, or by other third
parties.
 
(h)  A management fee for management services rendered in connection with the
Project.
 
(i) Amortization of the cost of capital investment items which are installed
primarily to reduce Operating Expenses for the benefit of all of the Project's
tenants or which may be required by any governmental authority. All such costs,
including interest costs, shall be amortized over the reasonable life of the
capital investment items, with the reasonable life and amortization schedule
being determined by Landlord according to generally accepted accounting
principles, but in no event to extend beyond the reasonable life of the
Building.
 
(j) Landlord's central accounting costs, and legal, appraisal, and other such
third party fees relating to the operation of the Project.
 
(k) The fair market rental value of Landlord's and the property manager's
offices, if any, in the Building provided the rental area is not in excess of
250 square feet of rental area per person on the property management staff.
 
Notwithstanding the foregoing provisions of this Section 5.02, "Operating
Expenses" shall not include any of the following:
 
(1)  Costs incurred by Landlord for alterations, additions and replacements
which are considered capital expenditures under generally accepted accounting
principles, consistently applied, except to the extent provided in Section
5.02(i).
 
(2)  Any costs or expenditures for which (and to the extent) Landlord is
entitled to reimbursement by Tenant (other than pursuant to this Article 5), any
other tenant of the Project (other than through the payment of Operating Expense
reimbursements), insurance, or condemnation proceeds.
 
(3)  The cost of preparing, renovating, painting, decorating, or otherwise
modifying any part of the Building other than Building Common Areas and Floor
Common Areas.
 
(4)  Leasing commissions, ground rentals (except to the extent the same may be
made to pay insurance or taxes), non-cash items (including, without limitation,
depreciation, except to the extent provided in Section 5.02(i), and
obsolescence), debt service (principal and interest) and other debt costs, and
advertising and promotional expenditures.
 
 
5

--------------------------------------------------------------------------------

 
 
5.03. PRORATION AND ADJUSTMENT OF OPERATING EXPENSES.
If this Lease commences on other than the first day of a calendar year, or if
this Lease expires on other than the last day of a calendar year, then the
Operating Expenses for all of such calendar year shall be prorated according to
the portion of the Term that occurs during such calendar year. If at any time
the Building is not fully occupied or Landlord is not supplying all services to
all portions of the Building during an entire calendar year, then Operating
Expenses shall be adjusted as though the Building had been fully occupied and
Landlord were supplying all services to all portions of the incurred by Landlord
in performing or providing non-standard janitorial maintenance, security, or
other services or requirements of Tenant or in performing any services (and in
paying additional taxes) as to any Non-Building Standard installations in the
Premises. Tenant shall pay Landlord, upon demand, reasonable charges for
providing off-hour and non-standard air conditioning, heating and electricity;
provided, however, that Tenants excessive use or consumption of heating, air
conditioning and/or electrical services in violation of Section 7.01 above,
without Landlords prior written consent, shall constitute a default under this
Lease.
 
7.03. INTERRUPTION OF SERVICES.
Any failure or defect in Landlord's hereinabove described services shall not be
construed as an eviction of Tenant, nor entitle Tenant to any reduction,
abatement, offset, or refund of Rent or to any damages from Landlord. Landlord
shall not be in breach or default under this Lease, provided Landlord uses
reasonable diligence to restore any such failure or defect after Landlord
receives written notice thereof.
 
7.04. KEYS AND LOCKS.
Landlord shall furnish to Tenant fifty (50) keys for each corridor door entering
the Premises. Additional keys, after the initial keys, will be furnished at a
charge by Landlord on an order signed by Tenant or Tenant's authorized
representative. All such keys shall remain the property of Landlord. No
additional locks shall be allowed on any door of the Premises without Landlord's
permission, and Tenant shall not make, or permit to be made any duplicate keys,
except those furnished by Landlord. Upon termination of this Lease, Tenant shall
surrender to Landlord all keys to the Premises, and give to Landlord an
explanation of the combination of all locks for safes, safe cabinets and vault
doors, if any, in the Premises.
 
7.05.  SIGNS.
Landlord shall provide and install all letters and numerals on entrance doors in
or at the Premises, entrance to Tenant suite, the building directory for Tenant
and designated affiliates and subsidiaries. All such letters and numerals are to
be Building Standard graphics, and no other letters, numbers, or signage shall
be used or permitted on the Premises without the prior written consent of
Landlord. The Landlord intends to erect a multi-tenant monument sign. Tenant and
Tenants subsidiaries and affiliates may place their names on the sign. Tenant
agrees to pay for its prorate share of the cost of the sign. In the event a
portion of the Tenant Improvement Allowance is unused Tenant may apply the
excess Allowance toward Tenants share of the cost of the sign.
 
ARTICLE 8
 
8.01. ALTERATIONS.
Tenant shall make no alterations, installations, additions, or improvements in
or to the Premises or place signs on the Premises which are visible from outside
the Premises, without Landlord's prior written consent. All alterations,
installations, additions or improvements, other than moveable furniture and
moveable trade fixtures, made by Tenant to the Premises shall remain upon and be
surrendered with the Premises and become the property of Landlord at the
expiration or termination of this Lease or the termination of Tenant's right to
possession of the Premises; provided, however, that Landlord may require Tenant,
at Tenants cost, to remove any or all of such items that are not Building
Standee upon the expiration or termination of this Lease or the termination of
Tenant's right to possession of the Premises. All work performed by Tenant with
respect to the Premises shall (a) be performed so as not to alter the exterior
appearance of the Building, (b) be preformed by a contractor approved in writing
by Landlord, (c) be performed so as not to adversely affect the structure or
safety of the Building, (d) comply with all building, safety, fire, and other
codes and governmental and insurance requirements, (e) be performed so as not to
result in any usage in excess of Building Standard of water, electricity, gas,
heating, ventilating, or air conditioning (either during or after such work)
unless prior written arrangements reasonably satisfactory to Landlord are made
with respect thereto, (f) be completed promptly and in a good and workmanlike
manner, and (g) be performed in such a manner that no valid mechanic's,
materialman's, or other similar liens attached to Tenant's leasehold estate and
in no event shall Tenant permit, or be authorized to permit, any such liens
(valid or alleged) or other claims to be asserted against Landlord or Landlord's
rights, estates, and interests with respect to the Project or this Lease. In all
events, Tenant shall not be entitled to perform any work unless and until Tenant
has obtained and furnished to Landlord an appropriate workman's compensation
policy covering all workmen and a general liability policy naming Landlord as a
co-insured with policy limits not less than $1,000,000. Landlord may require, at
Tenant's sole cost and expense, a lien and completion bond in an amount equal to
the estimated cost of any improvements, additions or alterations in the Premises
which have been approved by Landlord.
 
8.02.  REMOVAL OF TRADE FIXTURES AND PERSONAL PROPERTY.
Tenant agrees to remove all of its trade fixtures, personal property and, at
Landlord's request pursuant to Section 8.01, Non-Building Standard items, on or
before the date of expiration or termination of the Term, and shall promptly
reimburse Landlord for the cost of repairing all damage done to the Premises or
the Project by such removal and the cost of restoring the Premises to their
original condition, reasonable wear and tear excepted, after such removal.
 
 
6

--------------------------------------------------------------------------------

 
 
8.03. REPAIRS BY LANDLORD.
Landlord shall repair and maintain the structural portions of the Project,
including the Building Standard plumbing (exclusive of tenant kitchens and
coffee bars), air conditioning, heating and electrical systems installed or
furnished by Landlord, and all areas of the Project for the common non-exclusive
use of all tenants in the Project, unless such maintenance and repairs are
caused in part or in whole by the act, neglect, or omission of any duty by the
Tenant, its agents, servants, employees or invitees, or unless such maintenance
or repairs are otherwise herein provided to be made by Tenant. Landlord shall
not be liable for any failure to make such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant and
then, only if, after ten (10) days have elapsed, Landlord has failed to commence
to make such repairs or maintenance. Landlord shall not be liable for any
damages, compensation or claim for loss of the use of the whole or any part of
the Premises or Tenant's personal property, or any inconvenience, loss of
business, or annoyance arising from any such repair and/or maintenance performed
by Landlord hereunder, except for damage resulting from Landlord's gross
negligence or willful misconduct. Landlord reserves the right to make such
repairs, changes, alterations, additions, or improvements in or to any portion
of the Project and the fixtures and equipment thereof as it may deem necessary
or desirable.
 
8.04. REPAIRS BY TENANT.
By taking possession of the Premises, Tenant shall be deemed to have accepted
the Premises as being in good, sanitary order, condition and repair. Tenant
hereby waives any and all warranties, express or implied, as to the Premises,
including, without limitation, the implied warranty of suitability of the
Premises for Tenant's intended use. Tenant shall, at Tenant's sole cost and
expense, keep the Premises in gOod condition and repair, damage thereto from
causes beyond the reasonable control of Tenant and ordinary wear and tear
excepted. Tenant shall, upon the expiration or sooner termination of this Lease,
surrender the Premises to the Landlord in good condition, ordinary wear and tear
and damage from causes beyond the reasonable control of Tenant excepted. Any
injury or damage to the Premises or Project, or the appurtenances or fixtures
thereof, caused by or resulting from the act, omission or neglect of Tenant or
Tenant's employees, servants, agents, invitees, assignees, or subtenants shall
be repaired or replaced by Tenant, or at Landlord's option by Landlord, at the
expense of Tenant. If Tenant fails to maintain the Premises or fails to repair
or replace any damage to the Premises or Project resulting from the negligence
or intentional act of Tenant, its employees, servants, agents, invitees,
assignees or subtenants, Landlord may, but shall not be obligated to cause such
maintenance, repair or replacement to be done, as Landlord deems necessary, and
Tenant shall immediately pay to Landlord all costs related thereto, plus a
charge for Landlord's overhead of five (5%) of such cost.
 
ARTICLE 9
 
9.01. LANDLORD'S INSURANCE.
Landlord shall insure the Project and shall maintain liability and other
insurance in such amounts as may be required by Landlord's mortgagee for the
Project or in such greater amounts as Landlord, in its discretion, may deem
appropriate. Such insurance shall be for the sole benefit of Landlord and, if
required, Landlord's mortgagee.
 
9.02. TENANTS INSURANCE.
Tenant shall, at Tenant's expense, fully insure its property located in the
Premises against fire and other casualty and shall maintain public liability
insurance with combined limits of at least $1,000,000. The limits or amounts of
said insurance coverage shall not, however, limit the liability of the Tenant
hereunder. Tenant shall cause Landlord to be named as an additional insured
under such public liability insurance policy and the fire and casualty insurance
policy which Tenant is required to maintain with respect to Tenant's property
located in the Premises. If Tenant shall fail to procure and maintain said
insurance, Landlord may, but shall not be required to, procure and maintain
same, and in such event, premiums and costs thereof shall be reimbursed and paid
by Tenant to Landlord on demand by Landlord. Insurance required hereunder shall
be with companies rated AAA or better in "Best's Insurance Guide." Tenant shall
deliver to Landlord prior to occupancy of the Premises copies of policies of
liability insurance required herein or certificates evidencing the existence and
amounts of such insurance. No policy shall be cancelable or subject to reduction
of coverage except after thirty (30) days prior written notice to Landlord.
 
9.03. WAIVER OF SUBROGATION.
Whenever (a) any loss, cost, damage or expense resulting from fire, explosion or
any other casualty or occurrence is incurred by either of the parties to this
Lease in connection with the Premises or the Project, and (b) such party is then
covered (or is required to be covered under the foregoing provisions of this
Article 9) in whole or in part by insurance with respect to such loss, cost,
damage or expense, then the party so insured (or required to be insured) hereby
releases the other party from any liability it may have on account of such loss,
cost, damage or expense to the extent of such insurance coverage in place or
required to be in place, and waives any right of subrogation which might
otherwise exist in or accrue to any person on account thereof; provided,
however, that such release of liability shall not be operative in any case where
the effect thereof is to invalidate such insurance coverage or increase the cost
thereof; provided that in the case of increased cost, the other party shall have
the right, within thirty (30) days following written notice, to pay such
increased cost, thereupon keeping such release and waiver in full force and
effect. Landlord and Tenant shall use their respective best efforts to obtain
such a release and waiver of subrogation from their respective insurance
carriers and shall immediately notify the other of any failure to obtain or
maintain the same.
 
 
 
7

--------------------------------------------------------------------------------

 
 
9.04. WAIVER OF LIABILITY AND INDEMNITY.
Landlord, its agents and employees, shall not be liable for any injury to or
death of persons or for any loss of or damage to property of Tenant or of
others, regardless of whether such property is entrusted to employees of the
Project, or such loss or damage is occasioned by casualty, theft, or any other
cause of whatsoever nature, unless caused solely by the willful misconduct or
gross negligence of Landlord. In no event shall Landlord be liable as the result
of the acts or omissions of Tenant or any other tenant of the Project. All
personal property upon the Premises shall be at the risk of Tenant only and
Landlord shall not be liable for any damage thereto or theft thereof. Tenant
hereby indemnifies and holds Landlord harmless from and against any and all
claims arising from Tenant's use of the Premises for the conduct of its business
or from any activity, work or other thing done, permitted or suffered by Tenant
on or about the Project and shall further indemnify and hold harmless Landlord
from and against any and all claims arising from any breach or default in the
performance of any obligation on Tenant's part to be performed under the terms
of this Lease, or arising from any act or omission of, or due to the negligence
of, the Tenant, or any officer, agent, employee, guest or invitee of Tenant and
from and against all costs, attorneys' fees, expenses and liabilities incurred
in or related to any such claim or any action or proceeding brought thereon.
 
ARTICLE 10
 
10.01. CASUALTY.
If the Premises or Project, or any portion of either, shall be damaged by fire
or other casualty covered by the insurance carried by Landlord hereunder, and
the cost of repairing such damage shall not be greater than ten percent (10%) of
the then full replacement cost thereof, then, subject to the following
provisions of this Article, Landlord shall repair the Premises and/or Project.
If the Premises or Project shall be damaged (a) by fire or other casualty not
covered by insurance carried by Landlord hereunder, (b) by fire or other
casualty covered by insurance carried by Landlord hereunder and Landlord's
mortgagee requires that such insurance proceeds be used to retire the mortgage
debt, or (c) to an extent greater than ten percent (10%) of the then full
replacement cost thereof, then Landlord shall have the option to either (i)
repair or reconstruct the same to substantially the same condition as
immediately prior to such fire or other casualty, or (ii) terminate this Lease
by so notifying Tenant within one hundred twenty (120) days after the date of
such fire or other casualty, such termination to be effective as of the date of
such notice. The Rent required to be paid hereunder shall be abated in
proportion to the portions of the Premises, if any, which are rendered
untenantable by fire or other casualty hereunder until repairs of the Premises
are completed, or if the Premises are not repaired, until the termination date
hereunder. Other than such Rent abatement, no damages, compensation or claim
shall be payable by Landlord for loss of the use of the whole or any part of the
Premises, Tenants personal property, or any inconvenience, loss of business, or
annoyance arising from any such repair and reconstruction. If the damage results
from default or negligence of Tenant, its agents, employees, licensees or
invitees, then Tenant shall not be entitled to any abatement or reduction of any
Rent or other sums due hereunder and, if the cost to repair such damage is not
fully covered by Landlord's insurance, such damage shall be repaired by Tenant,
or at Landlord's option by Landlord, at Tenant's expense (to the extent Landlord
is not reimbursed by insurance). If this Lease is terminated as provided in
(c)(ii) above, all Rent shall be apportioned and paid up to the termination
date. Landlord shall not be required to repair or replace any furniture,
furnishings or other personal property which Tenant may be entitled to remove
from the Premises or any property constructed and in­stalled by or for Tenant
pursuant to Section 8.01 hereof or any installations in excess of Building
Standard.
 
10.02. END OF TERM CASUALTY.
Notwithstanding anything to the contrary in this Article, Landlord shall not
have any obligation whatsoever to repair, reconstruct or restore the Premises or
the Project when the damage resulting from any casualty covered under this
Article occurs during the last twelve (12) months of the Term or any extension
thereof.
 
ARTICLE 11
 
11.01. CONDEMNATION.
If all or substantially all of the Premises be taken by virtue of eminent domain
or for any public or quasi-public use or purpose, this Lease and the estate
hereby granted shall terminate on the date the condemning authority takes
pos­session. If only a part of the Premises is so taken, or if a portion of the
Project not including the Premises is taken, this Lease and the estate hereby
granted shall, at the election of Landlord, either (i) terminate on the date the
condemning authority takes possession by giving notice thereof to Tenant within
thirty (30) days after the date of such taking of possession, or (ii) continue
in full force and effect as to that part of the Premises not so taken and the
Base Rent shall be reduced (from and after the date of such taking of
possession) in the proportion that the number of square feet of the Premises so
taken, if any, bears to the total number of square feet contained in the
Premises.
 
11.02. CONDEMNATION AWARD.
Landlord shall be entitled to the whole of any and all awards which may be paid
or made in connection with any such taking, except that Tenant shall be entitled
to make a separate claim with the condemning authority for (a) any moving
expenses incurred by Tenant as a result of such condemnation, and (b) any
relocation costs incurred by Tenant.
 
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 12
 
12.01. ENTRY.
Landlord, its agents, employees, and representatives, shall have the right to
enter the Premises at any time upon reasonable notice to Tenant under the
circumstances (such notice may be oral and not in compliance with Section 17.05
hereof, but no notice shall be required in the case of routine maintenance or
any emergency) for any purpose which Landlord may reasonably deem necessary for
the operation and maintenance of the Project, including, without limitation, the
exhibiting of the Premises to prospective purchasers, mortgagees, or tenants.
 
ARTICLE 13
 
13.01. SUBORDINATION.
This Lease is and shall be subject and subordinate to any and all ground or
similar leases affecting the Project, all mortgages which may now or hereafter
encumber or affect the Project and to all renewals, modifications,
consolida­tions, replacements and extensions of any such leases and/or
mortgages; provided, however, that at the option of any Underlying Party
(hereinafter defined), this Lease shall be superior to the lease or mortgage of
such Underlying Party. The provisions of this Section 13.01 shall be
self-operative and shall require no further consent or agreement requested by
any such lessor or mortgagee in connection with this Section 13.01. Tenant
shall, however, execute promptly any appropriate certificate or instrument that
Landlord may request. Tenant hereby irrevocably appoints Landlord as Tenant's
attorney-in-fact to execute the same. As used in this Lease, the term
"Underlying Party' shall mean the holder of the lessors interest under any
ground or similar lease of all or part of the Building and/or the mortgagee or
purchaser at foreclosure with respect to any mortgage of all or part of the
Building, Tenant agrees that any Underlying Party may unilaterally subordinate
its mortgage or lease to this Lease at any time by filing a notice of such
subordination in the Official Public Records of Real Property of the county
where the Building is located.
 
13.02. ATTORNMENT.
In the event of the termination of any ground or similar lease affecting the
Project or the enforcement by the trustee or the beneficiary under any mortgage
or deed of trust of remedies provided by law or by such mortgage or deed of
trust, Tenant will, upon request of any person or party succeeding to the
interest of Landlord as the result of such termination or enforcement,
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease; provided, however, that such
successor in interest shall not be bound by (a) any payment of Rent for more
than one month in advance, or (b) any amendment or modification of this Lease
made without the written consent of such trustee or such beneficiary or such
successor in interest. Upon request by any such successor in interest, Tenant
shall execute and deliver an instrument or instruments confirming the attornment
provided for herein.
 
13.03. QUIET ENJOYMENT.
Tenant, on paying the Rent and keeping and performing the conditions and
covenants herein contained, shall and may peaceably and quietly enjoy the
Premises for the Term, subject to all applicable laws and ordinances, applicable
insurance requirements and regulations, and the provisions of this Lease.
 
ARTICLE 14
 
14.01. ASSIGNMENT.
Tenant shall not assign or in any manner transfer this Lease or any estate or
interest herein, or sublet the Premises or any part thereof, or grant any
license, concession or other right of occupancy of any portion of the Premises
without the prior written consent of Landlord. Landlord shall have the option,
upon receipt from Tenant of a written request for Landlord's consent to a
subletting or assignment, to cancel this Lease as of the date which is thirty
(30) days following the receipt by Landlord of the request from Tenant to sublet
or assign. The option of Landlord to cancel this Lease, as provided for above,
shall be exercised, if at all, within fifteen (15) days following Landlord's
receipt of such written notice, by delivering to Tenant written notice of
Landlord's intention to exercise the option to so cancel this Lease. if Tenant
desires at any time to enter into an assignment of this Lease or a sublease of
the Premises or any portion thereof, Tenant shall give written notice to
Landlord of its desire to do so, which notice shall contain (a) the name of the
proposed assignee or subtenant, (b) the nature of the proposed assignee's or
subtenant's business to be carried on in the Premises, (c) the terms and
provisions of the proposed assignment or sublease, and (d) resumes, business
plans, references, financial information, and other information as Landlord may
reasonably request concerning the proposed assignee or subtenant. If Tenant is a
corporation, partnership or other entity, and if at any time during the term of
this Lease or any renewal or extension hereof, the person or persons who own a
majority of either the outstanding voting interest or all outstanding ownership
interests of Tenant at the time of execution of this Lease cease to own a
majority of such interest (except as a result of transfers by devise or
descent), the loss of a majority of such interest shall be deemed an assignment
of this Lease by Tenant and therefore subject in all respects to the provisions
of this Section 14.01. The previous sentence shall not apply, however, if Tenant
is a corporation and at the time of the execution of this Lease the outstanding
voting shares of capital stock of Tenant are listed on a recognized security
exchange or over the counter market. The use of the Leased Premises by current
or future created or acquired affiliates and/or subsidiaries of Tenant shall not
be deemed an assignment or sublease, or other form of transfer. Such entities
shall not become a party to the agreement unless by written agreement between
Landlord and the affiliate or subsidiary.
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
14.02. CONTINUED LIABILITY.
Tenant shall, despite any permitted assignment or sublease, remain directly and
primarily liable for the performance of all of the covenants, duties, and
obligations of Tenant hereunder and Landlord shall be permitted to enforce the
provisions of this Lease against Tenant or any assignee or sublessee without
demand upon or proceeding in any way against any other person. Moreover, in the
event that the rental due and payable by a sublessee (or a combination of the
rental payable under such sublease, plus any bonus or other consideration
thereof incident thereto) exceeds the Rent payable under this Lease, or if with
respect to a permitted assignment, permitted license, or other transfer by
Tenant permitted by Landlord, the consideration payable to Tenant by the
assignee, licensee or other transferee exceeds Rent payable under this Lease,
then Tenant shall be bound and obligated to pay Landlord all such excess rental
and other excess consideration within ten (10) days following receipt thereof by
Tenant from such sublessee, assignee, licensee or other transferee, as the case
may be.
 
14.03. CONSENT.
Consent by Landlord to a particular assignment or sublease shall not be deemed a
consent to any other or subsequent transaction. If this Lease is assigned or if
the Premises are subleased without the permission of Landlord, then Landlord may
nevertheless collect rent from the assignee or sublessee and apply the net
amount collected to the Rent payable hereunder, but no such transaction or
collection of rent or application thereof by Landlord shall be deemed a waiver
of any provision hereof or a release of Tenant from the performance by Tenant of
its obligations hereunder.
 
14.04. TRANSFER BY LANDLORD.
In the event of the transfer and assignment by Landlord of its interest in this
Lease and in the Project to a person expressly assuming Landlord's obligations
under this Lease, Landlord shall thereby be released from any further
obligations hereunder, and Tenant agrees to look solely to such successor in
interest of the Landlord for performance of such obligations. Any security given
by Tenant to secure performance of Tenant's obligations hereunder may be
assigned and transferred by Landlord to such successor in interest, and Landlord
shall thereby be discharged of any further obligation relating thereto.
 
ARTICLE 15
 
15.01. DEFAULT BY TENANT.
Each of the following shall constitute a "Default" by Tenant:
 
(a)  The failure of Tenant to pay the Base Rent, any other installment of Rent,
or any part thereof when due; or
 
(b)  Tenant shall fail to fulfill or perform, in whole or in part, any of its
obligations under this Lease (other than the payment of Rent) and such failure
or non-performance shall continue for a period of fifteen (15) days after
written notice thereof has been given by Landlord to Tenant; or
 
(c)  The entry of a decree or order by a court having jurisdiction adjudging
Tenant to be bankrupt or insolvent or approving as properly filed a petition
seeking reorganization of Tenant under the National Bankruptcy Act, or any other
similar applicable Federal or State law, or a decree or order of a court having
jurisdiction for the appointment of a receiver or liquidator or a trustee or
assignee in bankruptcy or insolvency of Tenant or its property or for the
winding up or liquidation of its affairs; or Tenant shall institute proceedings
to be adjudicated a voluntary bankrupt or shall consent to the filing of any
bankruptcy, reorganization, receivership or other proceeding against Tenant, or
any such proceedings shall be instituted against Tenant and the same shall not
be vacated within ninety (90) days after the same are commenced; or Tenant shall
make an assignment for the benefit of Tenant's creditors or admit in writing
Tenant's inability to pay the debts of Tenant generally as they may become due;
or
 
(d)  Tenant shall desert or vacate or shall commence to desert or vacate the
Premises or any substantial portion of the Premises or shall remove or attempt
to remove, without the prior written consent of Landlord, all or a substantial
value of Tenant's personal property from the Premises; or
 
(e)  Tenant shall do or permit to be done anything which creates a lien upon the
Premises or any portion of the Project; or
 
(f)   Tenant shall fail to take possession of the Premises within thirty (30)
days after Landlord noti­fies Tenant that the same are ready for occupancy.
 
 
 
10

--------------------------------------------------------------------------------

 
 
15.02. RIGHTS UPON DEFAULT BY TENANT.
(a) This Lease and the term and estate hereby granted and the demise hereby made
are subject to the limitation that if and whenever there shall occur any event
of Default, as enumerated above, Landlord may, at Landlord's option, without any
notice or demand whatsoever (any such notice and demand being expressly waived
by Tenant) in addition to any other remedy or right given hereunder or by law or
equity do any one or more of the following:
 
(1)  Terminate this Lease by written notice to Tenant, in which event Tenant
shall immediately surrender possession of the Premises to Landlord;
 
(2)  Terminate Tenant's right to possession of the Premises under this Lease
without terminating the Lease itself, by written notice to Tenant, in which
event Tenant shall immediately surrender possession of the Premises to Landlord;
 
(3)  Enter upon and take possession of the Premises and expel or remove Tenant
and any other occupant therefrom, with or without having terminated this Lease;
 
(4) Alter locks and other security devices at the Premises with or without
having terminated this Lease or Tenant's right to possession under the Lease;
 
(5) In the event of any default described in subsection (b) of Section 15.01,
Landlord shall have the right to enter upon the Premises without being liable
for prosecution or any claim for damages therefore, and do whatever Tenant is
obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to Tenant from such
action.
 
(b)  Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises by Tenant, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. No such alteration of locks or other security devices and
no removal or other exercise of dominion by Landlord over the property of Tenant
or others at the Premises shall be deemed unauthorized or constitute a
conversion, Tenant hereby consenting, after any event of Default, to the
aforesaid exercise of dominion over Tenant's property within the Premises. All
claims for damages by reason of such re-entry and/or repossession and/or
alteration of locks or other security devices are hereby waived, as are all
claims for damages by reason of any distress warrant, forcible detainer
proceedings, sequestration proceedings or other legal process. Tenant agrees
that any re-entry by Landlord may be pursuant to a judgment obtained in forcible
detainer proceedings or other legal proceedings or without the necessity for any
legal proceedings, as Landlord may elect, and Landlord shall not be liable in
trespass or otherwise.
 
(c)  (i) In the event Landlord elects to terminate this Lease by reason of an
event of Default, then notwithstanding such termination, the Tenant shall be
liable for and shall pay to the Landlord, at the address specified in Section
1.01(a) above, the sum of all Rent accrued to the date of such termination,
plus, as damages, (i) the cost of recovering, re-renting and remodeling the
Premises and (ii) an amount equal to the total of the Rent provided in this
Lease for the remaining portion of the Term of the Lease (had such Term not been
terminated by Landlord prior to the Expiration Date stated in Section 3.01),
less the reasonable rental value of the Premises for such period, such of count
to be discounted to present value at the rate of six percent (6%) per annum (the
undersigned parties here stipulating that such reasonable rental shall in no
event be deemed to exceed 60% of the present value of the Rent for such period).
 
(ii) In the event Landlord elects to terminate this Lease by reason of an event
of Default, in lieu of exercising the right of Landlord under the preceding
subparagraph (I), Landlord may instead hold Tenant liable for all Rent accrued
to the date of such termination, plus such Rent as would otherwise have been
required to be paid by Tenant to Landlord during the period following
termination of the Term measured from the date of such termina­tion by Landlord
until the Expiration Date stated in Section 3.01 (had Landlord not elected to
terminate the Lease on account of such event of Default) diminished by any net
sums thereafter received by Landlord through reletting the Premises during said
period (after deducting expenses incurred by Landlord as provided in Section
15.03 hereof). Actions to collect amounts due by Tenant as provided for in this
paragraph may be brought from time to time by Landlord during the aforesaid
period, on one or more occasions, without the necessity of Landlord's waiting
until expiration of such period; and in no event shall Tenant be entitled to any
excess of rent obtained by reletting over and above the rent provided for in
this Lease. If Landlord elects to exercise the remedy prescribed in this
subparagraph (ii), this election shall in no way prejudice Landlord's right at
any time thereafter to cancel said election in favor of the remedy prescribed in
the foregoing subparagraph (i).
 
(d) In the event that Landlord elects to repossess the Premises without
terminating the Lease, then Tenant shall be liable for and shall pay to Landlord
at the address specified in Section 1.01(a) above, all Rent accrued to the date
of such repossession, plus Rent required to be paid by Tenant to Landlord during
the remainder of the Term until the Expiration Date of the Term as stated in
Section 3.01, diminished by any net sums thereafter received by Landlord through
reletting the Premises during said period (after deducting expenses incurred by
Land­lord as provided in Section 15.03). Actions to collect amounts due by
Tenant as provided in this paragraph may be brought from time to time by
Landlord during the aforesaid period, on one or more occasions, without the
necessity of Landlord's waiting until expiration of the Term and in no event
shall Tenant be entitled to any excess of any rent obtained by reletting over
and above the Rent provided for in this Lease.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(e)  In the event of termination of the Lease or repossession of the Premises
for an event of Default, Landlord shall not have any obligation to relet or
attempt to relet the Premises, or any portion thereof, or to collect rental
after reletting; and in the event of reletting Landlord may relet the whole or
any portion of the Premises for any period, to any tenant and for any use and
purpose.
 
(f)  In the event of a Default, Tenant shall in addition to all other sums owed
to Landlord, pay to Landlord an amount equal to the dollar amount of all
"concessions" provided to Tenant in connection with this Lease, including, but
not limited to, rental concessions, above standard tenant improvements,
relocation allowances, cash payments, any other unamortized tenant improvements,
and the like. The foregoing shall not, however, act to limit in any manner the
damages or remedies to which Landlord may be entitled under this Lease or by
law, but shall act only as a reimbursement of such concessions as may have been
provided to Tenant as an incentive to enter into this Lease.
 
15.03.  EXPENSE OF REPOSSESSION.
It is further agreed that, in addition to payments required pursuant to Section
15.02 above, Tenant shall compensate Landlord for all expenses incurred by
Landlord in repossession (including among other expenses, the total amount of
any increase in insurance premiums caused by the vacancy of the Premises), all
expenses incurred by Landlord in reletting (including among other expenses,
repairs, remodeling, replacements, advertisements and brokerage fees), and all
losses incurred by Landlord as a direct or indirect result of Tenant's default
 
15.04.  CUMULATIVE REMEDIES.
Landlord may restrain or enjoin any breach or threatened breach of any covenant,
duty or obligation of Tenant herein contained without the necessity of proving
the inadequacy of any legal remedy or irreparable harm. The remedies of Landlord
hereunder shall be deemed cumulative and not exclusive of each other.
 
15.05.  ATTORNEY'S FEES.
If on account of any breach or default by Tenant in its obligations hereunder,
Landlord shall employ an attorney to present, enforce or defend any of
Landlord's rights or remedies hereunder, Tenant agrees to pay any reasonable
attorney's fees incurred by Landlord in such connection.
 
15.06.  INTEREST.
All late payments of Rent, costs or other amounts due from Tenant under this
Lease shall bear interest from the date due until paid at the maximum
non-usurious rate of interest at which Tenant may legally contract in Texas.
 
15.07.  SECURITY DEPOSIT.
Tenant shall deposit with Landlord on the date Tenant receives a fully executed
Lease, the Security Deposit to be held by Landlord without interest as security
for the performance by Tenant of Tenant's covenants and obligations under this
Lease, it being expressly understood that such deposit may be commingled with
Landlord's other funds and is not an advance payment of rental or a measure of
Landlord's damages in case of Default by Tenant. If the Premises are conveyed by
Landlord, the security deposit or any balance thereof may be turned over to
Landlord's grantee or assignee, and if the same is turned over, Tenant hereby
releases Landlord from any and all liability with respect to the security
deposit and its application and Tenant agrees to look solely to such grantee or
assignee for such application or return. Upon the occurrence of any event of
Default by Tenant, Landlord may, from time to time, without prejudice to any
other remedy provided herein or provided by law, use such fund to the extent
necessary to make good any arrears of Rents and any other damage, injury,
expense or liability caused to Landlord by such event of Default, and Tenant
shall pay to Landlord on demand the amount so applied in order to restore the
security deposit to its original amount If Tenant is not then in Default
hereunder, any remaining balance of such deposit shall be returned by Landlord
to Tenant within thirty (30) days following expiration of this Lease (subject to
the provi­sions of Section 14.04 above).
 
15.08.  LANDLORD'S CONTRACTUAL SECURITY INTEREST.
In addition to the statutory landlord's lien, Tenant hereby grants to Landlord
and Landlord shall have at all times, a valid security interest to secure
payment of all Rents and other sums of money becoming due hereunder from Tenant,
and to secure payment of any damages or loss which Landlord may suffer by reason
of the breach by Tenant of any covenant, agreement or condition contained
herein, upon all goods, wares, equipment, fixtures, furniture, improvements and
other personal property of Tenant presently, or which may hereafter be, situated
on the Premises, and all proceeds therefrom, and such property shall not be
removed without the written consent of Landlord. Landlord shall have the rights
and remedies of a secured party as set forth in the Texas Uniform Commercial
Code. Upon the occurrence of an event of Default by Tenant, Landlord may, in
addition to any other remedies provided herein, enter upon the Premises and take
possession of any and all goods, wares, equipment, fixtures, furniture,
improvements and other personal property of Tenant situated on the Premises,
without liability for trespass or conversion, and sell the same at public or
private sale, with or without having such property at the sale, after giving
Tenant reasonable notice of the time and place of any public sale or of the time
after which any private sale is to be made, at which sale the Landlord or its
assigns may purchase unless otherwise prohibited by law.
 
 
 
12

--------------------------------------------------------------------------------

 
 
Unless otherwise provided by law, and without intending to exclude any other
manner of giving Tenant reasonable notice, the requirement of reasonable notice
shall be met if such notice is given in the manner prescribed in this Lease at
least seven (7) days before the time of sale. Any sale made pursuant to the
provision of the paragraph shall be deemed to have been a public sale conducted
in commercially reasonable manner if held on the Premises or where the property
is located after the time, place and method of sale and a general description of
the types of property to be sold have been advertised in a daily newspaper
published in the county in which the property is located for five (5)
consecutive days before the date of the sale. The proceeds from any such
disposition, less any and all expenses connected with the taking of possession,
holding and selling of the property (including reasonable attorney's fees and
legal expenses), shall be applied as a credit against the indebtedness secured
by the security interest granted in this paragraph. Any surplus shall be paid to
Tenant or as otherwise required by law; the Tenant shall pay any deficiencies
forthwith. Upon request by Landlord, Tenant agrees to execute and deliver to
Landlord a financing statement in form sufficient to perfect the security
interest of Landlord in the aforementioned property and proceeds thereof under
the provision of the Uniform Commercial Code (or corresponding state statute or
statutes) in force in the State in which the property is located, as well as any
other state laws of which Landlord may at any time consider to be applicable.
Landlord and Tenant agree that a carbon, photographic or other reproduction of
this Lease is sufficient as, and may be filed as, a financing statement.
 
15.09.  USE AND STORAGE OF PERSONAL PROPERTY.
In the event that Landlord shall have taken possession of the Premises pursuant
to the authority herein granted, then Landlord shall have the right to keep in
place and use all of the furniture, fixtures and equipment at the Premises,
including that which is owned by or leased to Tenant, at all times prior to any
foreclosure thereon by Landlord or repossession thereof by any lessor thereof or
third party having a lien thereon. Landlord shall also have the right to remove
from the Premises (without the necessity of obtaining a distress warrant, writ
of sequestration or other legal process) all or any portion of such furniture,
fixtures, equipment and other property located thereon and place same in storage
at any premises within the county where the Building is located, including
premises owned by Landlord or an affiliate of Landlord; and in such event,
Tenant shall be liable to Landlord for costs incurred by Landlord in connection
with such removal and storage and shall indemnify and hold Landlord harmless
from all loss, damage, cost, expense and liability in connection with such
removal and storage. Landlord shall also have the right to relinquish possession
of all or any portion of such furniture, fixtures, equipment and other property
to any person ("Claimant") claiming to be entitled to possession thereof who
presents to Landlord a copy of any instrument represented to Landlord by
Claimant to have been executed by Tenant (or any predecessor of Tenant) granting
Claimant the right under various circumstances to take possession of such
furniture, fixtures, equipment or other property, without the necessity on the
part of Landlord to inquire into the authenticity of said instrument copy or
Tenant's (or Tenant's predecessor's) signature thereon and without the necessity
of Landlord's making any nature of investigation or inquiry as to the validity
of the factual or legal basis upon which Claimant purports to act; and Tenant
agrees to indemnify and hold Landlord harmless from all cost, expense, loss,
damage and liability incident to Landlord's relinquishment of possession of all
or any portion of such furniture, fixtures, equipment or other property to
Claimant. The rights of Landlord herein stated shall be in addition to any and
all other rights which Landlord has or may hereafter have at law or in equity;
and Tenant stipulates and agrees that the rights herein granted Landlord are
commercially reasonable.
 
15.10.  DEFAULT BY LANDLORD.
In the event of a default or breach by Landlord under this Lease, then Tenant
shall be entitled to such rights and remedies as may be available to Tenant at
law or in equity.
 
ARTICLE 16
 
16.01.  HAZARDOUS WASTE.
Tenant hereby represents and warrants to Landlord the following:
 
(a) Tenant shall not cause or permit any Hazardous Substances to be used,
stored, generated, or disposed of on, in or about the Premises by Tenant,
Tenant's agents, employees, contractors, or invitees without first obtaining
Landlord's written consent. If Hazardous Substances are used, stored, generated,
or disposed of on, in or about the Premises, or if the Premises become
contaminated in any manner, Tenant shall indemnify and hold harmless the
Landlord (and its agents and employees) for any and all claims, damages, fines,
judgments, penalties, costs, liabilities, or losses (including, without
limitation, a decrease in value of the premises or the land or building of which
they are a part, damages caused by loss or restriction of rentable or usable
space, damages caused by adverse impact on marketing of the space, and any and
all sums paid for settlement of claims, attorneys' fees, consultant, and expert
fees) arising during or after the Lease Term and arising as a result of any use,
storage, generation or disposal of any Hazardous Substance or any contamination
by Tenant. This indemnification includes, without limitation, any and all costs
incurred because of any investigation of the site or any cleanup, removal, or
restoration mandated by a federal, state, or local agency or political
subdivision. If the Tenant causes or permits the presence of any Hazardous
Substance on the Premises that results in contamination, Tenant shall promptly,
at its sole expense, take any and all necessary actions to return the Premises
to the condition existing prior to the presence of any such Hazardous Substance
on the Premises. Tenant shall first obtain Landlord's approval for any such
remedial action.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(b) As used herein, "Hazardous Substance" means any substance that is toxic,
ignitable, reactive, or corrosive regardless whether same is regulated by any
local government, the State of Texas, or the United States Government,
"Hazardous Substance" includes, but is not limited to any toxic or hazardous
substance and any and all material or substances that are defined as "hazardous
waste," "extremely hazardous waste," or a "hazardous substance' pursuant to
state, federal or local governmental law. "Hazardous Substance" includes but is
not restricted to asbestos, polychlorobiphenyls ("PCBs"), petroleum and
petroleum products.
 
16.02.  ASBESTOS DISCLOSURE: The Building was constructed prior to January 1,
1981. Under the Occupational Exposure to Asbestos Rule ("Rule") [59 Fed.Reg.
40963 (Aug. 10, 1994)] promulgated by the U.S. Occupational Health and Safety
Administration ("OSHA"), every building constructed prior to 1981 is presumed to
have asbestos-containing materials ("ACM") in the building. In addition to the
presumption set out in the Rule, Landlord has obtained an environmental site
assessment ("Report") with respect to the Building that notes the existence and
location of ACM in the Building.
 
The Report indicates certain activities that reasonably would be expected to
cause a release of asbestos fibers and should be avoided. Those activities
include, but are not limited to, (i) cutting or drilling into the ACM; (ii)
attaching anything to the ACM with nails or pins; (iii) sanding or moving the
ACM; or (iv) bumping into or rubbing against ACM.
 
ARTICLE 17
 
17.01.  SUBSTITUTE PREMISES.
INTENTIONALLY DELETED
 
17.02.  ESTOPPEL LETTERS.
Tenant will, at such time or times as Landlord may request, execute and
acknowledge a certificate stating whether this Lease is in full force and
effect, whether any amendments or modifications exist, whether there are any
defaults hereunder, and containing such other related information as may be
reasonably requested.
 
17.03.  HOLDOVER.
if Tenant shall remain in possession of the Premises after the expiration or
earlier termination of this Lease, Tenant shall pay as rent an amount equal to
two hundred percent (200%) of the daily rental rate prevailing on the date of
such termination or expiration (computed on the basis of a thirty (30) day
month). The remaining in possession by Tenant or the acceptance by Landlord of
the payment of said rent shall not be construed as an extension or renewal of
this Lease. The rental payable to Landlord under this Section shall not be
deemed to be in lieu of any damages or other remedy to which Landlord may be
entitled by virtue of Tenant's holding over.
 
17.04.  SURRENDER.
Upon the expiration or earlier termination of the Lease, Tenant shall peacefully
quit and surrender the Premises in broom clean condition and in good order and
condition, excepting ordinary wear and tear, but subject to Sections 8.01 and
8.02 hereof. Tenant shall also cause all exposed electrical wires, plumbing, and
utilities to be capped.
 
17.05.  NOTICE.
Except as otherwise herein provided, any statement, notice, or other
communication which Landlord or Tenant may desire or be required to give to the
other shall be in writing and shall be deemed properly given if mailed by first
class United States mail, postage prepaid, registered or certified with return
receipt requested, or by delivering same in person or by courier to the intended
addressee. Notice so mailed shall be effective upon the expiration of three (3)
business days after its deposit. Notice given in any other manner shall be
effective only if and when received by the addressee.  For purposes of notice,
the addresses of the parties shall be as set forth in the opening provisions of
this Lease and/or Section 1.01 hereof. Either party shall have the right to
change its address for notice hereunder to any other location within the United
States by the giving of thirty (30) days' notice to the other party in the
manner set forth hereinabove.
 
17.06.  RULES AND REGULATIONS.
Tenant, as well as any assignee or sublessee approved by Landlord, will comply
with the rules of the Project adopted by Landlord, which are set forth in
EXHIBIT"F" attached hereto and made a part hereof for all purposes. Landlord
shall have the right to change such Rules and Regulations or to amend them in
any reasonable manner for the safety, care and cleanliness of the Project, and
the Premises, and for preservation of good order therein, all of which changes
and amendments will be sent by Landlord to Tenant in writing and shall be
thereafter binding upon, carried out and observed by Tenant Tenant shall further
be responsible for the compliance with such Rules and Regulations by the
employees, servants, agents and invitees of Tenant
 
 
 
14

--------------------------------------------------------------------------------

 
 
17.07.  LANDLORD'S LIABILITY.
Tenant specifically agrees to look solely to Landlord's interest in the Project
for the recovery of any judgment from Landlord, it being agreed that Landlord
shall never be personally liable for any such judgment. The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord's successors in interest, or any other action not involving the
personal liability of Landlord to respond in monetary damages from assets other
than Landlord's interest in the Project or any suit or action in connection with
enforcement or collection of amounts which may become owing or payable under or
on account of insurance maintained by Landlord.
 
17.08.  INABILITY TO PERFORM.
If, by reason of inability reasonably to obtain and utilize labor, materials,
equipment, or supplies, or by reason of circumstances directly or indirectly the
result of any state of war or national or local emergency, or by reason of any
laws, rules, orders, regulations, action, non-action, or requirements of any
governmental authority now or hereafter in force, or by reason of strikes or
riots, or by reason of accidents in, damage to, or the making of repairs,
replacements, or improvements to the Project or the Premises, or any of the
equipment of either, or by the reason of any other cause beyond the reasonable
control of Landlord, Landlord shall be unable to perform or shall be delayed in
the performance of any obligation hereunder, then this Lease and the obligation
of Tenant to pay the Base Rent or additional items of Rent and to perform and
comply with all of the other covenants and agreements hereunder shall in no way
be affected or impaired except as otherwise expressly provided for in this
Lease, and such non­performance or delay in performance by Landlord shall not
give rise to any claim against Landlord for damages or constitute a total or
partial eviction, constructive or otherwise. Landlord shall exercise due
diligence in undertaking to remedy such inability to perform or delay in
performance with all reasonable dispatch, but shall not be required to adjust a
labor dispute against its will.
 
17.09.  TENANT AUTHORIZATION.
If Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant represents and warrants that Tenant is a duly organized and
existing corporation, that Tenant has and is qualified to do business in Texas,
that the corporation has full right and authority to enter into this Lease, and
that all persons signing on behalf of the corporation were authorized to do so
by appropriate corporate actions. If Tenant is a general partnership, limited
partnership, trust, or other legal entity, each individual executing this Lease
on behalf of said entity represents and warrants that he or she is duly
authorized to execute this Lease on behalf of such entity and in accordance with
such entity's governing instruments, and that this Lease is binding upon such
entity. Upon the Landlord's request, Tenant shall furnish Landlord with proper
proof of due authorization for Tenant's execution of this Lease as Landlord
shall require.
 
17.10.  BROKER.
Tenant and Landlord each represents and warrants to the other that Tenant and
Landlord, respectively, have dealt with, and only with, Brokers stated in 1.01.m
as real estate broker in connection with this Lease, and that, insofar as Tenant
and Landlord, respectively, knows, no other broker negotiated this Lease or is
entitled to any commission in connection herewith and Tenant and Landlord,
respectively, shall indemnify and hold harmless the other from and against all
claims (and costs of defending against and such claims) of any broker or similar
parties claiming by, through, or under Tenant and Landlord, respectively, in
connection with this Lease.
 
17.11.  MEMORANDUM OF LEASE.
Without the prior written consent of Landlord (which may be granted or withheld
in Landlord's sole discretion), Tenant shall not record this Lease or a
memorandum or other instrument with respect to this Lease.
 
17.12.  PARKING.
Tenant shall be permitted to use, on a non-exclusive basis certain parking
spaces during the Term as more fully provided for in EXHIBIT "E hereto. Use of
the parking spaces is subject to such rules and regulations governing the use as
Landlord may from time to time prescribe, including the designation of specific
areas in which automobiles owned by Tenant, its employees, agents and invitees
shall be part. Tenant shall furnish to Landlord upon request a complete list of
license numbers and physical description of all automobiles operated by Tenant,
its employees and agents.
 
17.13.  TAXES ON TENANT'S PROPERTY.
Tenant shall be liable for all taxes levied or assessed against personal
property, furniture or fixtures placed by Tenant on the Premises if such taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord's
property and if Landlord elects to pay the same, or if the assessed value of the
Project is increased by the inclusion of personal property, furniture or
fixtures, placed by Tenant on the Premises, and Landlord elects to pay the taxes
based on such increase, Tenant shall pay to Landlord upon demand, that part of
such taxes for which Tenant is primarily liable hereunder, together with
interest thereon until paid at the rate set forth in Section 15.06 hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
 
17.14.  LANDLORD'S RIGHTS IN EVENT OF NON.RENEWAL.
During the last ninety days of the original term or of any renewal term, should
Tenant not elect to renew the term as provided herein, Landlord or any person
authorized by Landlord may during normal business hours, exhibit the same to
prospective tenants, and place in or about the Premises at such places as may be
determined by Landlord and Tenant, "For Rent' signs or notices. Such entry or
actions permitted herein shall not constitute eviction of Tenant.
 
Landlord shall ensure the quiet enjoyment of the premises is maintained for
Tenant during the exhibition of the premises. Landlord will assure that
prospective tenants are properly escorted to ensure adequate protection and
security of the property of Tenant during any exhibition of the premises. Due to
the sensitive nature of Tenants business involving the legal and tax records of
clients of Tenant, Landlord agrees that Tenant may refuse to allow exhibition of
certain areas containing sensitive client data unless Tenant is provided with
two (2) business days notice of time and date of desired exhibition.
 
17.15.  JOINT AND SEVERAL LIABILITY.
If there is more than one tenant, the obligations hereunder imposed upon Tenant
shall be joint and several. If there is a guarantor of the obligations hereunder
imposed upon Tenant, there shall be a joint and several obligation of Tenant and
such guarantor, and Landlord may not first proceed against Tenant before
proceeding against such guarantor, nor shall any such guarantor be released from
its guaranty for any reason whatsoever.
 
17.16.  ACCEPTANCE BY LANDLORD.
The acceptance by Landlord as evidenced by the execution of this Lease by its
duly authorized representative is subject to the condition precedent of
obtaining written approval of the terms and provisions of this Lease by any
financial institution possessing the right to approve the form and content of
each lease at the Building. In the event Landlord is unable to obtain the
required written approval from any financial institution, this Lease shall
become null and void ab initio and shall have no further legal force and effect.
 
17.17.  TIME OF ESSENCE.
Time is of the essence of this Lease and all of its provisions in which
performance is a factor.
 
17.18.  ENTIRE AGREEMENT.
This Lease, including EXHIBITS "A" through "F" and Supplements, if any, attached
hereto (which Exhibits are hereby incorporated herein and shall constitute a
portion hereof), contains the entire agreement between Landlord and Tenant with
respect to the subject matter hereof.
 
17.19.  AMENDMENT.
Any agreement hereafter made between Landlord and Tenant shall be ineffective to
modify, release or otherwise affect this Lease, in whole or in part, unless such
agreement is in writing and signed by the party to be bound thereby.
 
17.20.  SEVERABILITY.
If any term or provision of this Lease shall, to any extent, be held invalid or
unenforceable by a final judgment of a court of competent jurisdiction, the
remainder of this Lease shall not be affected thereby.
 
17.21.  SUCCESSORS.
Subject to the limitations and conditions set forth elsewhere herein, this Lease
shall bind and inure to the benefit of the respective heirs, legal
representatives, successors, and assigns of the parties hereto. All rights,
powers, privileges, immunities, and dutieecif Landlord under this Lease,
including, but not limited to, any notices required or permitted to be delivered
by Landlord to Tenant hereunder, may, at Landlord's option, be exercised or
performed by Landlord's agent or attorney.
 
17.22. CAPTIONS.
The captions in this Lease are inserted only as a matter of convenience and for
reference only and they in no way define, limit, or describe the scope of this
Lease or the intent of any provisions hereof,
 
17.23. NUMBER AND GENDER.
All genders used in this Lease shall include the other genders, the singular
shall include the plural, and the plural shall include the singular, whenever
and as often as may be appropriate.
 
17.24. GOVERNING LAW.
This Lease shall be governed by and construed in accordance with the laws of the
State of Texas.
 
17.25.
Although Landlord and Tenant acknowledge that certain terms of this Lease may be
disclosed to certain persons such as the parties' attorneys, architects,
designers, space planners, contractors, brokers and other necessary persons as
contemplated in this Lease (collectively, the "Necessary Parties"), Landlord and
Tenant agree to keep the terms hereof confidential and to restrict, to the
maximum extent reasonably possible, access to and knowledge of such terms.
Specifically, and not by way of limitation of the foregoing, Landlord and Tenant
each agree not to disclose the terms hereof to any other tenants in the
Building, any real estate brokers or agents, or any competitors of Landlord or
Tenant Landlord and Tenant each agree to obtain a written agreement to abide by
the terms of this Section from each necessary Party to whom the terms of this
Lease are disclosed, prior to such disclosure.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.
 
 
LANDLORD
TENANT
JIM R. SMITH INTEREST
TM1RS Enterprises, Ltd db/a TaxMasters

[tax_ex10020.jpg]
[tax_ex10021.jpg]
Signature Patrick Cox
President



 
 
17

--------------------------------------------------------------------------------

 
 
 
GUARANTY OF LEASE
 
FOR VALUE RECEIVED, and in consideration for, and as an inducement for JIM R.
SMITH INTEREST enter into a lease (the lease") as landlord' with TMIRS
Enterprises, Ltd db/a TaxMasters as "Tenant," the undersigned unconditionally
guarantees to Landlord the full and timely performance and observance of all the
covenants, conditions and agreements therein provided to be performed and
observed by Tenant and expressly agrees that the validity of this Guaranty of
Lease and the obligations of the undersigned hereunder shall in no wise be
terminated, affected or impaired by reason of any forbearance, settlements or
compromises between Landlord and Tenant or the invalidity of the Lease for any
reason whatsoever or by the relief of Tenant from any of Tenants obligations
under the Lease by operation of law or otherwise, including, without limitation
of the generality of the foregoing, the rejection of or assignment of the Lease
in connection with proceedings under any bankruptcy laws now in effect or
hereafter enacted.
 
The undersigned further covenants and agrees that this Guaranty of Lease shall
be and remain in full force and effect as to any renewal, modification or
extension, whether or not known to or approved by the undersigned and that no
subletting, assignment or other transfer of the Lease, or any interest therein,
shall operate to extinguish or diminish the liability of the undersigned
hereunder. In the event of any termination of the Lease by Landlord, the
undersigned's liability hereunder shall not be terminated, but the undersigned
shall be and remain liable for all damages, costs, expenses and other claims
which may arise under the Lease. If the undersigned shall, directly or
indirectly, advance any sums to the Tenant, such sums and indebtedness shall be
subordinate in all respects to the amounts then and thereafter due and owing by
the Tenant under the Lease.
 
Wherever reference is made to the liability of Tenant in the Lease, such
reference shall be deemed likewise to refer to the undersigned, jointly and
severally, with Tenant. The liability of the undersigned for the obligations of
the Lease shall be primary. In any right of action which shall accrue to
Landlord under the Lease, Landlord may, at Landlord's option, proceed against
the undersigned and/or Tenant, jointly and severally, and may proceed against
the undersigned without having demanded performance of, commenced any action
against or having obtained any judgment against Tenant. The undersigned hereby
waives any obligation on the part of Landlord to enforce the terms of the Lease
against Tenant as a condition to Landlord's right to proceed against (i) notice
of acceptance of this Guaranty of Lease and of presentment, demand and protest;
(ii) notice of any default hereunder or under the Lease and of all indulgences;
(iii) demand for observance or performance of, or enforcement of, any terms or
provisions of this Guaranty of Lease or the Lease; and (iv) all other notices
and demands otherwise required by law which the undersigned may lawfully waive.
The undersigned agrees that in the event this Guaranty of Lease shall be
enforced by suit or otherwise, the undersigned will reimburse the Landlord, upon
demand, for all expenses incurred in connection therewith, including, without
limitation, reasonable attorney's fees.
 
Failure of Landlord to insist upon performance or observance of any of the
terms, provisions or covenants of the foregoing Lease or to the exercise of any
right therein contained shall not be construed as a waiver or relinquishment for
the future of any such term, provision, covenant or right, but the same shall
continue and remain in full force and effect. Receipt by Landlord of rent with
knowledge of the breach of any provision of the foregoing Lease shall not be
deemed a waiver of such breach.
 
The undersigned hereby waives, to the maximum extent permitted by law, all
defenses available to a surety, whether the waiver is specifically herein
enumerated or not
 
It is further agreed that all of the terms and provisions hereof shall inure to
the benefit of the respective heirs, executors, administrators, successors and
assigns of the Landlord, and shall be binding upon the successors and assigns of
the undersigned.
 
In the event more than one person or entity execute this Guaranty of Lease, the
liability of such signatories hereby shall be joint and several.
 
This Guaranty of Lease shall be governed by the laws of the State of Texas, and
shall be performed in all respects in Harris County, Texas.
 
EXECUTED as of the 21st day of December, 2006


By: TMIRS Enterprises, Ltd db/a TaxMasters


by: /s/ Patrick Cox      
Signature


by: Patrick Cox      
Printed Name


its: President      
Title
 
 
18

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS
 
Exhibit "A" - Land
Exhibit "B" - Floor Plans
Exhibit "C" - Definition of Rentable Area
Exhibit "D" - Leasehold Improvements
Exhibit "E" - Parking
Exhibit "F" - Rules and Regulations
Exhibit "G" - Special Provisions
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "A"
 
LAND
 
METES AND BOUNDS DESCRIPTION
 
2.1104 ACRES OF LAND OUT OF THE
 
GEORGE BELLOWS SURVEY, ABSTRACT 3
 
HOUSTON, TEXAS
 
2.1104 acres (91.927 square feet) of land, being all that certain tract
described in a deed from Town & Country Financial Corporation to Town & Country
Bank, Dated December 11, 1974, recorded in Clerks File (C.F.) G365463, (C.F.)
Official records of Harris County, Texas (H.C.O.P.R.R.P.), and a deed from Town
& Country Office Park Joint Venture to Town and Country Bank. dated December 6,
1979, recorded in Clerks File 0350693, H.C.O.P.R.R.P, out of the George Bellows
Survey, Abstract 3. Houston, Harris County, Texas. and being more particularly
described by metes and bounds as follows;
BEGINNING at a chiseled "X" in concrete set at the intersection of the west line
of Town and Country Boulevard (60 feet wide), as described in a deed from Town &
County Office Park Joint Venture to the City of Houston, dated September 2,
1971, recorded in C.F.1)416796, H.C.O.P.R,R.P., with the north line of Town and
Country Lane (60 feet wide), as dedicated by the subdivision plat of Town &
Country Extension, recorded in Volume 166, Page 35, Harris County Map Records
(H.C.M.R.) and the southeast corner hereof;
 
THENCE, N 00° 23' 00"W, a distance of 295.86 feet, along the west line of Town
and Country Boulevard, to a 5/8 inch iron rod found, as called, for the
northwest corner hereof and the southwest cornet of a called 2.1678 acre tract
described in a deed from Creole Stewart & Stevenson Realty Corporation, dared
September 12, 1995, recorded in C.F. R 741676, H.C.O.P.R.R.P
 
THENCE, N 89° 37' 00" E, a distance of 310.24 feet, leaving the west line of
Town & Country Boulevard to a 5/8 inch iron rod set for the northeast corner
hereof and the southeast corner of said Stewart & Stevenson tract in the west
line of Unrestricted reserve "A", called 3.8581 acres, as decried in the plat of
BED, Bath & Beyond, as recorded in Volume'364, page 98, 1- 1.
 
THENCE, S 00° 34' 00" E, a distance of 295.86 feet, to a 1 — V: inch iron pipe
found in the north line of Town & Country Lane for the southeast corner hereof
and the southwest corner of said reserve "A";
 
Thence, S 89° 37' 00" W, a distance of 311.19 feet, along the north line of Town
and Country Lane to the POINT OF BEGINNING, delineating and encompassing within
the metes recited 2.1104 acres (91,927 square feet) of land, more or less, based
on the Land Title Survey and plat made by Thompson Surveying Company, Houston,
Texas on April 16, 1998.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "B"
 
FLOOR PLANS
 
[tax_ex1002-1.jpg]
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "C"
 
RENTABLE AREA
 
The term "Rentable Area shall mean the area or areas determined, in square feet,
as follows: (i) the Rentable Area on a single-tenant floor shall be (a)the
entire area bounded by the inside face of glass panes that are part of the
exterior walls of the Building, excluding only the area contained within the
same (measured from the mid-point of dividing walls) used for the Building
Common Areas (hereinafter defined) located on such floor, Building stairs, fire
towers, vertical ducts, elevator shafts, flues, vents, stacks, and pipe shafts,
but including all other areas on such floor, plus (b) a pro-rata part of
Building Common Areas, and (ii) the Rentable Area for a multi-tenant floor shall
be (a) the entire area bounded by the inside face of glass panes that are part
of exterior walls of the Building, the exterior face of any partitions that
separate the Premises from Floor Common Areas (hereinafter defined) and the
mid-point of partitions that separate the Premises from adjoining tenant spaces,
plus (b) a pro-rata share of Floor Common Areas and Building Common Areas. The
term "Common Areas" as used herein shall mean all Building corridors, lobbies,
rest rooms, jani­tor closets, vending rooms, telephone rooms, mechanical rooms,
electrical rooms, and other areas not for the exclusive use of any particular
tenant, The term "Floor Common Areas" shall mean all Common Areas on a floor
except those Common Areas, if any, that are primarily for the benefit of more
than one floor, such as elevator mechanical rooms and Building lobbies. The term
"Building Common Areas" shall mean all Common Areas that are not Floor Common
Areas. No deductions from Rentable Area shall be made for columns or other
structural portions or projections necessary to the Building. Notwithstanding
the foregoing, for purposes of this lease the term Rentable Area shall be deemed
to be 14,469 square feet.
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"
LEASEHOLD IMPROVEMENTS
 
ARTICLE 1
DEFINITIONS
 
These terms defined in Article 1 of this Exhibit "ID", for all purposes of this
Exhibit "D", shall have the meaning herein specified, and, in addition to the
terms defined herein, the definitions otherwise in the Lease to which this
Exhibit "D" is attached shall also apply to this Exhibit "D".
 
1.01 "Building Standard" means the quantity or quality of materials, finishes,
and workmanship from time to time specified by Landlord as being standard for
office space in the Building.
 
1.02 'Landlord's Work' means the Building Standard items which are supplied,
installed and finished by Landlord, according to the Building Standard
specifications, and which shall be paid for by Landlord as provided for below.
 
1.03 "Tenants Work" means the items which are supplied, installed, and fumished
by Landlord on behalf of Tenant, as provided for hereinbelow, which exceed
Building Standard specifications in terms of quality as described in Landlord's
Work, which shall be paid for by Tenant as provided for below.
 
1.04 "Landlord's Contractor" means the person or firm from time to time selected
by Landlord to construct and install the Leasehold Improvements (as defined
below) in the Premises.
 
1.05 "Non-Building Standard' means all materials, finishes, and workmanship used
in connection with the construction and installation of the Leasehold
Improvements which exceed or deviate from Building Standard in terms of quantity
or quality (or both).
 
1.06 "Leasehold Improvements" shall mean the aggregate of the Landlord's Work
and Tenant's Work.
 
1.07 "Landlord's Designer" shall mean the architect or space planner engaged by
Landlord to prepare the plans and specifications for the Leasehold Improvements
as contemplated by Article 2 hereof.
 
1.08 "Tenants Designer shall mean an architect or space planner selected by
Tenant and reasonably approved by Landlord.
 
1.09 "Landlord's Engineer shall mean the person or firm hired by Landlord to
provide the mechanical, electrical and plumbing drawings and services.
 
1.10 "Construction Documents" shall mean the final architectural, mechanical and
electrical construction plans, detailed specifications and finish schedules.
 
ARTICLE 2
 
COMPLETION OF PREMISES
 
2.01 Within ten (10) working days after the execution of this Lease, Tenant, at
Tenants expense, shall provide Landlord with sufficient instructions and
information to enable Landlord's Designer to prepare and complete the plans and
specifications for the Leasehold Improvements. Such plans and specifications
shall be prepared by Landlord's Designer and submitted to Tenant, for Tenants
approval. Within ten (10) working days after Tenants receipt of such plans,
specifications and cost estimate, Tenant shall notify Landlord in writing as to
whether Tenant approves or disapproves same. Tenant will be allowed three (3)
revisions of such plans and specifications. Any additional revisions will be at
the sole expense of Tenant. Upon Tenant's approval, Landlord's Designer and
Engineer will prepare all Construction Documents necessary for construction of
the Leasehold Improvements. If Tenant fails to expressly disapprove such plans,
specifications and cost estimate within this ten (10) working day period, then
Landlord shall be authorized to proceed thereon. The cost of all plans,
specifications and Construction Documents for Building Standard Leasehold
Improvements shall be borne and paid by Landlord. All plans, specifications and
Construction Documents for Non-Building Standard Leasehold Improvements shalt be
borne and paid for by Tenant, unless specified to the contrary in the Lease.
 
2.02 Unless otherwise agreed to in writing by Landlord and Tenant, all work
involved in the construction and installation of the Leasehold Improvements
shall be carried out by Landlord's Contractor under the sole direction of
Landlord. Tenant shall cooperate with Landlord's Contractor under the sole
direction of Landlord's Designer to promote the efficient and expeditious
completion of such work. Tenant agrees to pay Landlord, promptly upon being
billed therefore, the cost (labor and material) of all Tenants Work, together
with a fee to Landlord of fifteen percent (15%) of such cost as compensation for
Landlord's supervision of the construction and installation of Tenants Work.
Landlord at its option may require Tenant to make an advance payment of fifty
percent (50%) of the estimated cost of Tenants
 
 
23

--------------------------------------------------------------------------------

 
 
 
Work prior to commencement of such work, and shall have the right to submit
interim statements of cost incurred in connection with Tenants Work which shall
be paid by Tenant to Landlord within ten (10) working days after receipt
thereof. Tenant agrees that if Tenant fails to make any such payment when due,
Landlord shall (in addition to all other remedies) have the same rights as in
the event of default of payment of Rent under this Lease.
 
2.03 If there are any changes in the Leasehold Improvements caused by Tenant
from the work as reflected in the Construction Documents, each such change must
receive the prior written approval of Landlord, and, in the event of any such
approved change in the Construction Documents, Tenant shall, at Tenant's
expense, upon completion of Tenants Work, furnish Landlord with accurate "as
built" reproducible mylar plans of Tenants Work as constructed, which plans
shall be incorporated into this Exhibit "D" by this reference for all intents
and purposes.
 
2.04 Under no circumstances whatsoever will Tenant, or Tenants authorized
representative, ever alter or modify or in any manner disturb any central system
or installation of the Building, including, but not limited to, exterior
building, central plumbing system, central fire protection and fire alert
systems, central building maintenance systems, central structural systems,
elevators, and anything located within the central core of the Building. Only
with Landlord's express written permission and under direct supervision of
Landlord or Landlord's authorized representative shall Tenant or Tenants
authorized representative alter or modify or in any manner disturb any branch of
any system or installation of the Building which is located within the Premises,
including, but not limited to, branch electrical, heating, ventilating and air
conditioning systems, and branch fire protection and alert systems. For the
purposes of this Section 2.04, "central" shall be defined as that portion of any
Building system or component which is within the core and/or common to and/or
serves or exists for the benefit of other tenants in the Building; and "branch"
shall be defined as that portion of any Building System or component which
serves to connect or extend central systems into the Premises.
 
2.05 Landlord shall have no obligation to commence installation of any of the
Leasehold Improvements in the Premises until (a) Tenant shall have approved the
plans and specifications for such work as required by Section 2.01 hereof and
(b) Landlord shall have received any advance payment required by Landlord under
Section 2.02 of this Exhibit "D".
 
ARTICLE 3
LANDLORD'S WORK
 
Landlord agrees to provide, at Landlord's sole cost and expense, the following
items. No credit shall be allowed for Building Standard items not used. Remodel
restrooms on fourth (4th) floor and to meet ADA requirements. Replace ceiling
tiles throughout the fourth (4W) floor. Landlord shall replace 2x4 light
fixtures on the fourth (4th) floor as needed to meet current fire codes.
 
ARTICLE 4
TENANTS WORK
 
4.01 Any Non-Building Standard Leasehold Improvements to be constructed in the
Premises shall be constructed by Landlolt at Tenant's cost, provided, however,
all such improvements shall be expressly subject to review and approval by
Landlord. Prior to the commencement of construction of such additional
improvements, Landlord shall submit to Tenant Landlord's written estimate of the
cost of constructing such Non-Building Standard Leasehold Improvements,
including the cost of preparing detailed plans and specifications for the
Premises. Tenant covenants and agrees to promptly furnish to Landlord all
information necessary for Landlord's written estimate of the cost of such work
described above.
 
ARTICLE 5
TENANT DELAY
 
The following shall be considered delays caused by Tenant:
 
A.        Tenant's failure to submit and approve all information, plans and
specifications as required by Section 2.01 of this Exhibit "D".
B.         Tenant's changes in any plans and specifications involving long lead
time items;
C.         Tenant's request for materials, finishes, or installations other than
Building Standard after the submission of construction drawings; or
D.         Tenants disapproval, or failure to approve, Landlord's cost estimate
of Tenants Work as required by Section 2.01 of this Exhibit "V within the time
periods set forth therein.
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
  EXHIBIT "E"
PARKING
 
1.        At the beginning of the original Term of this Lease, Landlord shall
make available to Tenant forty nine (49) unreserved parking spaces six (6) of
which shall be reserved in the area designated for parking on the Land.
 
2.        Tenant shall pay Landlord (or agent designed by Landlord) as monthly
rent $0.00. The Parking Rent shall be payable in accordance with the policies
established by Landlord (or its agent) from time to time for payment of Parking
Rent. Tenant shall indemnify and hold harmless Landlord from and against all
claims, losses, liabilities, damages, costs and expenses (including, but not
limited to, attorneys' fees and court costs) arising or alleged to arise out of
Tenants use of any such parking spaces. Tenant shall have no further rights to
(a) any parking permit not taken at the beginning of the original Term or (b)
any parking permit taken at the beginning of the original Term and thereafter
released by Tenant or terminated by Landlord for failure to pay parking rent or
to comply with the other terms and conditions for the leasing of such parking
permit imposed by Landlord. Upon the termination of this Lease, Tenant's rights
to the parking permit then being leased to Tenant hereunder shall terminate. In
the event any of the above parking spaces are or become unavailable at any time
or from time to time throughout the Term, whether due to casualty or any other
cause, the Lease shall continue in full force and effect, and Tenants sole
remedy shall be an abatement of Parking Rent for those parking spaces rendered
unavailable, which abatement shall continue until such time as said parking
spaces, or substitutes therefore, again become available, it being expressly
agreed and understood that Landlord shall have no duty to provide substitute
parking spaces for those spaces rendered unavailable,
 
3. Tenant agrees to comply with all reasonable rules and regulations now or
hereafter established by Landlord relating to the use of the parking facilities
by contract parking patrons. A condition of any parking shall be compliance by
the parking patron with the rules and regulations, including any sticker or
other identification system established by Landlord. The following rules and
regulations are in effect until notice is given to Tenant of any change.
Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations as it deems necessary for the operation
of the parking facilities. Landlord may refuse to permit any person who violates
the rules to park in the designated parking area, and any violation of the rules
shall subject the car to removal.
 
RULES AND REGULATIONS
 
1.      Cars must be parked entirely within the stall lines painted on the
floor.
2.      All directional signs and arrows must be observed.
3.      The speed limit shall be 5 miles per hour.
4.      Parking is prohibited:
(a)       in areas not striped for parking
(b)       in aisles
(c)       where no parking" signs are posted
(d)       in cross hatched areas
(e)       in such other areas as may be designated by Landlord or Landlord's
agent(s).
5.     Parting stickers or any other device or form of identification supplied
by Landlord shall remain the property of the Landlord and shall not be
transferable. There will be a replacement charge payable by Tenant equal to the
amount posted from time to time by Landlord for loss of any magnetic parking
card or parking sticker.
6.     Garage managers or attendants are not authorized to make or allow any
exceptions to these Rules and Regulations.
7.     Every parker is required to park and lock his own car. All responsibility
for damage to cars or persons is assumed by the parker.
8.     No intermediate or full size cars shall be parked in parking spaces
limited to compact cars.
9.     All motorcycles/motorized bicycles are to be parked in the designated
motorcycle area, and will be removed from the property if not in the designated
area.
 
Failure to promptly pay the rent required hereunder or persistent failure on the
part of Tenant or Tenants designated packers to observe the rules and
regulations above shall give Landlord the right to terminate Lessee's right to
use the parking structure. No such termination shall create any liability on
Landlord or be deemed to interfere with Tenants right to quiet possession of the
Premises.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "F"
RULES AND REGULATIONS
 
1.        The sidewalks, walks, plaza entries, conidors, concourses, ramps,
staircases, escalators and elevators of the Project shall not be obstructed or
used by Tenant, or the employees, agents, servants, visitors or licensees of
Tenant for any purpose other than ingress and egress to and from the Premises.
No bicycle or motorcycle shall be brought into the Building or kept on the
Premises without the prior written consent of Landlord.
 
2.        No freight, furniture or bulky matter of any description will be
received into the Project or carried into the elevators except in such a manner,
during such hours and using such elevators and passageways as may be approved by
Landlord, and then only upon having been scheduled in advance. Any hand trucks,
carryalls, or similar equipment used for the delivery or receipt of merchandise
or equipment shall be equipped with rubber tires, side guards and such other
safeguards as Landlord shall require.
 
3.        Landlord shall have the right to prescribe the weight, position and
manner of installation of safes or other heavy equipment which shall, if
considered necessary by Landlord, be installed in a manner which shall insure
satisfactory weight distribution. All damage done to the Project by reason of a
safe or any other article of Tenant's office equipment being on the Premises
shall be repaired at the expense of Tenant. The time, routing and manner of
moving safes or other heavy equipment shall be subject to prior approval by
Landlord.
 
4.        Only persons authorized by Landlord will be permitted to furnish
newspapers, ice, drinking water, towels, barbering, shoe shining, janitorial
services, floor polishing and other similar services and concessions to Tenant,
and only at hours and under regulations fixed by Landlord. Tenant shall use no
other method of heating or cooling than that supplied by Landlord.
 
5.        Tenant, or the employees, agents, servants, visitors or licensees of
Tenant shall not at any time place, leave or discard any rubbish, paper,
articles or objects of any kind whatsoever outside the doors of the Premises or
in the corridors or passageways of the Project. No animals or birds shall be
brought or kept in or about the Project.
 
6.        Landlord shall have the right to prohibit any advertising on or in the
premises by Tenant which, in Landlord's opinion, tends to impair the reputation
of the Project or its desirability for offices and, upon written notice from
Landlord, Tenant will refrain from or discontinue such advertising.
 
7.        Tenant shall not place, or cause or allow to be placed, any sign,
placard, picture, advertisement, notice or lettering whatsoever, in, about or on
the exterior of the Premises, Building or Project except in and at such places
as may be designated by Landlord and consented to by Landlord in writing. Any
such sign, placard, advertisement, picture, notice or lettering so placed may be
removed by Landlord without notice to and at the expense of Tenant. All
lettering and graphics on corridor doors shall conform to the Building Standard
prescribed by Landlord. No trademark except those belonging to Tenant shall be
displayed in any event
 
8.        Canvasging, soliciting or peddling in the Building and/or Project is
prohibited and Tenant shall cooperate to prevent same.
 
9.        Landlord shall have the right to exclude any person from the Project
other than during customary business hours as set forth in the Lease, and any
person in the Project will be subject to identification by employees and agents
of Landlord. All persons in or entering the Project shall be required to comply
with the security policies of the Project If Tenant desires any additional
security service for the Premises, Tenant shall have the right (with the advance
written consent of Landlord) to obtain such additional service at Tenant's sole
cost and expense. Tenant shall keep doors to unattended areas locked and shall
otherwise exercise reasonable precautions to protect property from theft, loss
or damage. Landlord shall not be responsible for the theft, loss or damage of
any property or for any error with regard to the exclusion from or admission to
the Project of any person. In case of invasion, mob, riot or public excitement,
the Landlord reserves the right to prevent access to the Project during the
continuance of same by closing the doors or taking other measures for the safety
of the tenants and protection of the Project and property or persons therein.
 
10.         Only workmen employed, designated or approved by Landlord may be
employed for repairs, installations, alterations, painting, material moving and
other similar work that may be done in or on the Premises.
 
11.       Tenant shall not do any cooking or conduct any restaurant,
luncheonette, automat or cafeteria for the sale or service of food or beverages
to its employees or to others, or permit the delivery of any food or beverage to
the Premises, except by such persons delivering the same as shall be approved by
Landlord and only under regulations fixed by Landlord. Tenant may, however,
operate a coffee bar by and for its employees.
 
12.       Tenant shall not bring or permit to be brought or kept in or on the
Premises or Project any inflammable, combustible, corrosive, caustic, poisonous,
or explosive substance, or cause or permit any odors to permeate in or emanate
from the Premises, or permit or suffer the Premises to be occupied or used in a
manner offensive or
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
objectionable to Landlord or other occupants of the Project by reason of light,
radiation, magnetism, noise, odors and/or vibrations, or interfere in any way
with other tenants or those having business in the Project.
 
13.        Tenant shall not mark, paint, drill into, or in any way deface any
part of the Project or the Premises. No boring, driving of nails or screws,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct. Tenant shall not install any
resilient tile or similar floor covering in the Premises except with the prior
approval of Landlord. The use of cement or other similar adhesive material is
expressly prohibited.
 
14.        No additional locks or bolts of any kind shall be placed an any door
in the Project or the Premises and no lock on any door therein shall be changed
or altered in any respect. Landlord shall furnish keys in the number determined
in section 7.04 for each lock on exterior doors to the Premises and shall, on
Tenants request and at Tenants expense, provide additional duplicate keys.
Tenant shall not make duplicate keys. All keys shall be returned to Landlord
upon the termination of this Lease and Tenant shall give to Landlord the
explanations of the combinations of all safes, vaults and combination locks
remaining with the Premises. Landlord may at all times keep a pass key to the
Premises. All entrance doors to the Premises shall be left closed at all times
and left locked when the Premises are not in use.
 
15.        Tenant shall give immediate notice to Landlord in case of theft,
unauthorized solicitation or accident in the Premises or in the Project or of
defects therein or in any fixtures or equipment, or of any known emergency in
the Project.
 
16.        Tenant shall not use the Premises or permit the Premises to be used
for photographic, multilith or multigraph reproductions, except in connection
with its own business and not as a service for others without Landlord's prior
permission.
 
17.        Tenant shall not use or permit any portion of the Premises to be used
as an office for a public stenographer or typist, offset printing, the sale of
liquor or tobacco, a barber or manicure shop, an employment bureau, a labor
union office, a doctor's or dentists office, a dance or music studio, any type
of school, or for any use other than those specifically granted in this Lease.
 
18.        Tenant shall not advertise for laborers giving the Premises as an
address, nor pay such laborers at a location in the Premises.
 
19.        The requirements of Tenant will be attended to only upon application
at the office of Landlord in the Building or at such other address as maybe
designated by Landlord in the Lease. Employees of Landlord shall not perform any
work or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.
 
20.        Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Business machines and mechanical and electrical
equipment belonging t&Tenant which cause noise, vibration, electrical or
magnetic interference, or any other nuisance that may be transmitted to the
structure or other portions of the Project or to the Premises to such a degree
as to be objectionable to Landlord or which interfere with the use or enjoyment
by other tenants of their premises or the public portions of the Project shall
be placed and maintained by Tenant, at Tenant's expense in settings of cork,
rubber, spring type, or other vibration eliminators sufficient to eliminate
noise or vibration.
 
21.        No awnings, draperies, shutters or other interior or exterior window
coverings that are visible from the exterior of the Building or from the
exterior of the Premises within the Building may be installed by Tenant.
 
22.        Tenant shall not place, install or operate within the Premises or any
other part of the Project any engine, stove, or machinery, or conduct mechanical
operations therein, without the written consent of Landlord.
 
23.        No portion of the Premises or any other part of the Project shall at
any time be used or occupied as sleeping or lodging quarters.
 
24.        Tenant shall at all times keep the Premises neat and orderly.
 
25.        The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who or whose employees or invitees shall have
caused it.
 
26.        Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the Rules and Regulations of the Project.
 
27.        Normal business hours shall be deemed to be 7:00 am. through 7:00
p.m. on weekdays and 7:00 am. through 1:00 p.m. on Saturdays, exclusive of
holidays. Holidays shall, for purposes of this Lease, be deemed to be New Years
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas
Day.
 
28.        Landlord reserves the right, without the approval of Tenant, to
rescind, add to and amend any rules or regulations, to add new rules or
regulations, and to waive any rules or regulations with respect to any tenant or
tenants.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "G"
SPECIAL PROVISIONS
 
Notwithstanding anything contained elsewhere herein:
 
1.  BASE RENT SCHEDULE:
 
Pursuant to the terms outlined in 1.01. INTRODUCTORY PROVISIONS AND DEFINITIONS
Item (f) Base Rent of the Lease, the Base Rent shall be paid as follows:
 

  Time Period
# Months
Rate/RSF
Rent/Month
Total Rent
03/01/07 - 06/30/07
4
$0.00
$0.00
$0.00
07/01/07 - 08/31/08
14
$10.00
$12,057.50
$168,805.00
09/01/08 - 02/28/11
30
$15.00
$18,086.25
$542,587.50
03/01/11 - 02/28/12
12
$15.75
$18,990.56
$227,886.74
03/01/12 - 02/28/14
24
$16.25
$19,593.44
$470,242.48



 
2. TENANT ALLOWANCE:
 
Landlord shall grant Tenant an allowance not to exceed $16.00 per square foot of
NRA (14,469) totaling $231,504.00 for building standard leasehold improvements.
 
3.  RIGHT OF FIRST REFUSAL
 
As long as Tenant is not in default and Tenant has not been in monetary default
two (2) times during the term then Tenant shall have an ongoing of first refusal
("ROFR") to lease available space in the building; provided, however, that
Landlord shall be obligated and entitled to comply with any rights of existing
tenants. Tenant's right of first refusal may be exercised only upon Landlord's
presentation to Tenant of a third party's offer (Offer") to lease ROFR space
containing the relevant terms satisfactory to Landlord, Upon receipt of such
Offer, Tenant shall have three (3) days in which to accept or reject said Offer
(a failure to respond within said period shall be deemed a rejection).
 
Should Tenant reject said Offer, Landlord shall be relieved of any further
rights of first offer; should Tenant accept said Offer, Landlord will within
five (5) business days, prepare an amendment to the Lease (the "Amendment')
reflecting the third party's terms and Tenant will execute the Amendment within
ten (10) days following the receipt of such Amendment. The commencement date of
the ROFR space shall be the earlier of (i) the third party's commencement date
or (ii) thirty (30) days after the execution of the Amendment.
 
This ROFR shall (a) A subject to the Landlord's approval of Tenant's current
financial conditions of Tenant being that of the same or better quality as of
the date of the signing of the Lease and (b) shall not be valid if Tenant has
subleased or assigned any portion of the Leased Premises,
 
The rental rate on ROFR space shall be as follows:
 
$15.50 / ref / year if the Tenant leases any ROFR space within the first two (2)
years of the Lease Term.
 
$16.25 rsf / year if Tenant lease any ROFR space after the end of the second
year of the Lease Term.
 
In the event the Tenant leases any ROFR space after the 3rd year of the Lease
Term, Tenant must extend the Term of the Lease on all of the Leased Premises,
effective on the commencement date of the FOFR space, for four (4) additional
years.
 
4.   RENEWAL OPTIONS:
As long as Tenant is not in default and Tenant has not been in monetary default
two (2) or more times during the term then Tenant shall have one (1) renewal
option and shall be for five (5) years. Tenant shall exercise said renewal
option no earlier than nine (9) months prior to the then current expiration date
and the renewal rent shall be the prevailing Fair Market Value Rental Rate.
 
FAIR MARKET VALUE RENTAL RATE: For the purposes of definition in this Lease
document, Fair Market Value Rental Rate shall have the following meaning:
 
With respect to the Renewal Option contained herein, the applicable "Fair Market
Value Rental Rate" shall be that rate charged for space of comparable size and
condition in comparable office buildings in the area in which the Building is
located, taking into consideration the location, quality and age of the
building, floor level, extent of leasehold improvements (existing or to be
provided), term of lease, extent of services to be provided, distinction
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
between "gross" and net lease, base year or other amount allowed by Landlord for
payment of building operating expenses (expense stop), the time the particular
rental under consideration became or is to become effective, or any other
relevant term or condition.
 
5.       After Hours Cost of HVAC
 
The cost to Tenant of after hours HVAC is currently $25.00 per hour. If actual
cost exceeds $25.00 the Landlord may increase the cost per hour to landlords
actual cost as long as the Landlord notifies Tenant at lease two (2) weeks prior
to changing the electricity rate for after hours use by Tenant.
 
6.       Storage
 
Landlord shall provide the storage space underneath the up ramp in the lower
level of the parking garage to Tenant at no additional cost.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
FIRST AMENDMENT TO OFFICE LEASE
 
This First Amendment to Office Lease ("First Amendment") is made and entered
into on this 22nd day of January, 2008, by and between Jim R. Smith Interest
("Landlord") and TMIRS Enterprises, Ltd dbla TaxMasters ("Tenant").
 
RECITALS:
 
Landlord and Tenant entered into that certain Office Lease effective as of the
21st day of December, 2006, "Original Lease Agreement" covering approximately
14,469 square feet of space located on the 3rd and 4th floor of the building
known as Suite 400 located at 900 Town & Country Street ("Building"), Houston,
Texas ("Original Leased Premises").
 
Now, therefore, for and in this Consideration of mutual covenants set out in
this First Amendment, Landlord and Tenant agree to extend and modify this Lease
as follows:
 
1.  Premises: Tenant shall expand the Original Leased Premises by approximately
5,086 rentable square feet on the 3rd floor of the Building as shown on Exhibit
A attached hereto ("Expansion Premises").
 
2.  Term: The Term for the Expansion Space shall commence on May 1, 2008. The
expiration date for the Expansion Space shall be May 31, 2014 ("Expiration
Date").
 
3.  Rental Rate:The Rental Rate for the Expansion Space shall be paid in monthly
installments as set forth below:
 
Time Period
Rate/RSF
Rent/Month
05/01/08-05/31/2014
$15.50
$6,569.42

 
4.  Operating Expense Reimbursements. Tenant's Proportionate Share shall be
increased to 17.903% to reflect the increase in square footage, Tenant's
reimbursement of Operating Expenses for the Expansion Space shall be based on
the calendar year 2007.
 
5.  Leasehold Improvements: Landlord shall tender and Tenant shall accept the
Expansion Space in "AS-IS" CONDITION, with all FAULTS, and without any warranty,
express, implied, or statutory (including implied warranties of habitability,
suitability, condition, and fitness for a particular purpose, all of which are
hereby disclaimed).
 
Landlord shall provide a tenant improvement allowance equal to $13.71 I rsf
("Allowance"). Any cost incurred that exceeds the Allowance shall be paid for by
Tenant within thirty (30) days after receipt of an invoice from the Landlord. It
is mutually agreed that the Landlord will not charge a construction management
fee to manage the construction of the Tenant Improvements.
 
6.  Parking:Tenant shall be granted an additional nineteen (19) parking spaces.
 
Except as expressly modified by this Amendment, the Leases continues in full
force and effect as originally executed and delivered.
 
This Amendment is binding upon and insures to the benefit of Landlord and Tenant
and their respective successors and assigns.
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
Executed as of the dates set out below:
 
TENANT:
LANDLORD:
TMIRS Enterprises, Ltd
JIM R. SMITH INTEREST
db/a TaxMasters
     
BY: /s/ Patrick Cox      
By: /s/ Jim R. Smith      
Patrick Cox, President
NAME: Jim R. Smith
 
TITLE: Owner
 
DATE: 1/22/08

 
 
31

--------------------------------------------------------------------------------

 
 
 
[tax_ex1002-2.jpg]
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
TENANT ACCEPTANCE LETTER
 
TMIRS Enterprises, Ltd. dba Tax Masters
900 Town & Country, Suite 400
Houston, Texas 77024
 
Re:   Building Lease (the "Lease") dated as of December 21, 2006 between Jim R.
Smith Interest ("Landlord") and TMIRS Enterprises, Ltd. dba Tax Masters
("Tenant")
 
Premises:    Suite 400 & portion of 3"1 floor totaling 14,469 square feet
900 Town & Country
Houston, Texas 77024
 
Dear Mr. Cox:
 
This letter shall serve as certification and notification of commencement and
expiration of the above referenced Lease Agreement.
 
Landlord will have substantially completed the leasehold improvements,
alterations or modifications to the premises on the fourth floor in accordance
with the Lease Agreement by May 15, 2007. Work is in process for the third
floor. An additional acceptance letter will be drafted when that space is
complete.
 
Tenant will take possession of the Premises on May 18, 2007.
 
The Commencement Date and Expiration Date, is defined as follows:
 
Commencement Date: May 18, 2007
Expiration Date: May 17, 2014
 
The obligation to commence the payment of rent commenced or will commence on
October 1, 2007
 
There are no offsets or credits against Base Rent or Additional Rent, nor has
any Base Rent or Additional Rent been prepaid except as provided pursuant to the
terms of the Lease.
 
Please acknowledge your agfeement with the reaffirmed commencement and
expiration dates by signing below and returning this letter to our office.
 
Sincerely,
 
Tonna Maloy, Property Manager
Accepted:
 
TMIRS Ente Ltd. dba Tax Masters
By: /s/ Patrick Cox
Title: President
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
SECOND AMENDMENT TO LEASE AGREEMENT
 
This Second Amendment to Lease Agreement ("Second Amendment") is made and
entered into thi3 31st day of March 2008 ("Effective Date"), by and between Jim
R. Smith Interest ("Landlord") and T IRS Enterprises, Ltd. d/b/a TaxMasters
("Tenant").
 
RECITALS:
 
A. Landlord and Tenant entered into that certain Lease Agreement effective as of
the 21st day of December, 2006, covering approximately 14,469 square feet of
space (the "original premises") located on the 3rd and 4th floor of the building
known as Suite 400, located at 900 Town & Country Street ("Building"), Houston,
Texas 77024 and entered into the First Amendment to Office lease effective as of
the 22nd day of January, 2008, covering approximately 5,086 square feet of space
(the "first expansion premises") located on the 3rd floor of the building.
 
NOW, THEREFORE, for and in this consideration of the mutual covenants set out in
this Amendment, Landlord and Tenant agree as follows:
 
 
1.
Area: Approximately 392 rentable square feet (RSF) of area (the "second
expansion premises") located on level 3 as shown on Exhibit A attached hereto
shall be added to the leased premises making the total net RSF 19,947 (including
the original premises, the first expansion premises and the second expansion
premises). Fourth floor square footage of 13,126 shall be referred to as Suite
400, third floor square footage of 1,343 shall be referred to as Suite 335,
third floor Square footage of 4,957 shall be referred to as Suite 330, third
floor square footage of 129 shall be referred to as Suite 305, and the third
floor square footage of 392 shall be referred to as Suite 301.

 
 
2.
Term: The term for the Lease of the second expansion premises shall commence on
May 1, 2008 and expire on May 31, 2014.

 
 
3.
Rental Rate: The rental rate for the second expansion premises shall be paid in
monthly installments as set forth below:

 
Period
Annual Rate / RSF
Rent / Month
     
May 1, 2008 - May 31, 2014
$15.50
$506.33

 
 
4.
Operating Expense Reimbursements: Tenant's Proportionate Share shall be
increased to 37% to reflect the increase in square footage (including the
original premises, the first expansion premises and the second expansion
premises). Tenant's reimbursement of Operating Expenses for the second expansion
premises shall be based on the Calendar Year 2007.

 

 
5.
Leasehold Improvements:Landlord shall tender and Tenant shall accept the second
expansion premises in "As-Is" condition, with all FAULTS, and without any
warranty, express, implied, or statutory (including implied warranties of
habitability, suitability, condition, and fitness for a particular purpose, all
of which are hereby disclaimed).

 
Landlord shall provide tenant improvement allowance equal to $13.71 / rsf of
area contained in the second expansion premises ("Allowance"). Any cost incurred
that exceeds the Allowance shall be paid for by Tenant within thirty (30) days
after receipt of an invoice from the Landlord.
 
 
 
34

--------------------------------------------------------------------------------

 
 
It is mutually agreed that the Landlord will not charge a construction
management fee to manage the construction of the Tenant Improvements.
 
 
6.
Parking: Tenant shall be granted one (I) additional parking unreserved space and
two (2) additional reserved parking spaces for a total of 69 unreserved parking
spaces and 8 reserved parking spaces.

 
 
7.
Ratification of Lease: Except as and to the extent amended by this First
Amendment, the Lease and all of the terms, conditions and provisions thereof are
hereby ratified and shall in all respects remain unmodified, unchanged and in
full force and effect.

 
 
8.
Entire Agreement. This First Amendment, in conjunction with the Lease,
constitutes the entire agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes all oral and written agreements and
understandings made and entered into by the parties prior to the date hereof.

 
 
9.
Multiple Counterparts. This Second Amendment may be executed in multiple
counterparts, all of which, when taken together, shall constitute one and the
same instrument.

 
IN TESTIMONY WHEREOF, the parties hereto have executed this Second Amendment as
of the date first above written.
 
 
TENANT:
LANDLORD:
   
TMIRS Enterprises, Ltd d/b/a TaxMasters
JIM R. SMITH INTEREST
   
BY: /s/ Patrick Cox      
By: /s/ Jim R. Smith      
Patrick Cox
Jim R. Smith
    TITLE: President
TITLE: Landlord
    DATE: 4/2/08
DATE: 4/2/08

 
 
 
 
35